 

Exhibit 10.3

 

EXECUTION VERSION

 

 



 

CITIGROUP COMMERCIAL MORTGAGE SECURITIES INC.,

PURCHASER

 

and

 

Starwood Mortgage Funding V LLC,

SELLER

 

MORTGAGE LOAN PURCHASE AGREEMENT

Dated as of July 1, 2016

 


Citigroup Commercial Mortgage Trust 2016-P4,
Commercial Mortgage Pass-Through Certificates, Series 2016-P4

 



 



 

 

 

 

This Mortgage Loan Purchase Agreement (“Agreement”), dated as of July 1, 2016,
is between Citigroup Commercial Mortgage Securities Inc., a Delaware
corporation, as purchaser (the “Purchaser”), and Starwood Mortgage Funding V
LLC, a Delaware limited liability company, as seller (the “Seller”).

 

Capitalized terms used in this Agreement and not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
July 1, 2016 (the “Pooling and Servicing Agreement”), between the Purchaser, as
depositor, Wells Fargo Bank, National Association, a national banking
association, as master servicer (the “Master Servicer”), CWCapital Asset
Management LLC, a Delaware limited liability company, as special servicer (the
“Special Servicer”), Park Bridge Lender Services LLC, a New York limited
liability company, as operating advisor (in such capacity, the “Operating
Advisor”) and as asset representations reviewer (in such capacity, the “Asset
Representations Reviewer”), Citibank, N.A., a national banking association, as
certificate administrator (the “Certificate Administrator”), and Deutsche Bank
Trust Company Americas, a New York banking corporation, as trustee (the
“Trustee”), pursuant to which the Purchaser will transfer the Mortgage Loans (as
defined herein), together with certain other commercial and multifamily mortgage
loans (collectively, the “Other Loans”), to a trust fund and certificates
representing ownership interests in the Mortgage Loans and the Other Loans will
be issued by the trust fund (the “Trust Fund”). In exchange for the Mortgage
Loans and the Other Loans, the Trust Fund will issue to or at the direction of
the Depositor certificates to be known as Citigroup Commercial Mortgage Trust
2016-P4, Commercial Mortgage Pass-Through Certificates, Series 2016-P4
(collectively, the “Certificates”). For purposes of this Agreement, “Mortgage
Loans” refers to the mortgage loans listed on Exhibit A and “Mortgaged
Properties” refers to the properties securing such Mortgage Loans.

 

The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:

 

SECTION 1     Sale and Conveyance of Mortgages; Possession of Mortgage File. The
Seller does hereby sell, transfer, assign, set over and convey to the Purchaser,
without recourse, representation or warranty (except as otherwise specifically
set forth herein), subject to the rights of the holders of interests in any
related Companion Loan, all of its right, title and interest in and to the
Mortgage Loans secured by the Mortgaged Properties identified on Exhibit A to
this Agreement (the “Mortgage Loan Schedule”) including all interest and
principal received or receivable on or with respect to the Mortgage Loans after
the Cut-Off Date (and, in any event, excluding payments of principal and
interest and other amounts due and payable on the Mortgage Loans on or before
the Cut-Off Date and excluding any Retained Defeasance Rights and Obligations
with respect to the Mortgage Loans).

 

Upon the sale of the Mortgage Loans, the ownership of each related Note, the
Seller’s interest in the related Mortgage represented by the Note and the other
contents of the related Mortgage File (subject to the rights of the holders of
interests in any related Companion Loan) will be vested in the Purchaser and
immediately thereafter the Trustee, and the ownership of records and documents
with respect to each Mortgage Loan (other than those to be held by the holder of
any related Companion Loan) prepared by or which come into the possession of the

 



 

 

 

Seller shall (subject to the rights of the holders of interests in any related
Companion Loan) immediately vest in the Purchaser and immediately thereafter the
Trustee. In connection with the transfer pursuant to this Section 1 of any
Mortgage Loan that is part of a Loan Combination, the Seller does hereby assign
to the Purchaser all of its rights, title and interest (solely in its capacity
as the holder of the subject Mortgage Loan) in, to and under the related
Co-Lender Agreement (it being understood and agreed that the Seller does not
assign any right, title or interest that it or any other party may have
thereunder in its capacity as the holder of any related Companion Loan, if
applicable). The Seller’s assignment of any Outside Serviced Mortgage Loan is
subject to the terms and conditions of the applicable Outside Servicing
Agreement and the related Co-Lender Agreement. The Purchaser will sell certain
of the Certificates (the “Public Certificates”) to the underwriters (the
“Underwriters”) specified in the Underwriting Agreement, dated as of July 15,
2016 (the “Underwriting Agreement”), between the Purchaser and the Underwriters,
and the Purchaser will sell certain of the Certificates (the “Private
Certificates”) to the initial purchasers (the “Initial Purchasers” and,
collectively with the Underwriters, the “Dealers”) specified in the Purchase
Agreement, dated as of July 15, 2016 (the “Certificate Purchase Agreement”),
between the Purchaser and Initial Purchasers.

 

The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms. As the purchase price
for the Mortgage Loans, the Purchaser shall pay, by wire transfer of immediately
available funds, to the Seller or at the Seller’s direction that sum set forth
in the funding schedule executed by the Seller and the Purchaser relating to the
sale of the Mortgage Loans contemplated hereby (but subject to certain
post-settlement adjustment for expenses incurred by the Underwriters and the
Initial Purchasers on behalf of the Depositor and for which the Seller is
specifically responsible).

 

The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.

 

SECTION 2     Books and Records; Certain Funds Received After the Cut-Off Date.
From and after the sale of the Mortgage Loans to the Purchaser, record title to
each Mortgage (other than with respect to any Outside Serviced Mortgage Loan)
and each Note shall be transferred to the Trustee subject to and in accordance
with this Agreement. Any funds due after the Cut-Off Date in connection with a
Mortgage Loan received by the Seller shall be held in trust on behalf of the
Trustee (for the benefit of the Certificateholders) as the owner of such
Mortgage Loan and shall be transferred promptly to the Certificate
Administrator. All scheduled payments of principal and interest due on or before
the Cut-Off Date but collected after the Cut-Off Date, and all recoveries and
payments of principal and interest collected on or before the Cut-Off Date (only
in respect of principal and interest on the Mortgage Loans due on or before the
Cut-Off Date and principal prepayments thereon), shall belong to, and shall be
promptly remitted to, the Seller.

 

The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the Purchaser. The Seller intends to treat the transfer of each
Mortgage Loan to the Purchaser as a sale for tax purposes. Following the
transfer of the Mortgage Loans by the Seller to the Purchaser, the Seller shall
not take any actions inconsistent with the ownership of the Mortgage Loans by
the Purchaser and its assignees.

 



-2- 

 

 

The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser from the Seller. The Purchaser intends to treat the transfer of
each Mortgage Loan from the Seller as a purchase for tax purposes. The Purchaser
shall be responsible for maintaining, and shall maintain, a set of records for
each Mortgage Loan which shall be clearly marked to reflect the transfer of
ownership of each Mortgage Loan by the Seller to the Purchaser pursuant to this
Agreement.

 

SECTION 3     Delivery of Mortgage Loan Documents; Additional Costs and
Expenses. (a)  The Purchaser hereby directs the Seller, and the Seller hereby
agrees, such agreement effective upon the transfer of the Mortgage Loans as
contemplated herein, to deliver to and deposit with (or to cause to be delivered
to and deposited with) the Custodian (on behalf of the Trustee), with copies
(other than with respect to an Outside Serviced Mortgage Loan) to be delivered
to the Master Servicer, on the dates set forth in Section 2.01 of the Pooling
and Servicing Agreement, all documents, instruments and agreements required to
be delivered by the Purchaser, or contemplated to be delivered by the Seller
(whether at the direction of the Purchaser or otherwise), to the Custodian and
the Master Servicer, with respect to the Mortgage Loans under Section 2.01 of
the Pooling and Servicing Agreement, and meeting all the requirements of such
Section 2.01 of the Pooling and Servicing Agreement; provided that the Seller
shall not be required to deliver any draft documents, privileged or other
related Seller communications, credit underwriting, due diligence analyses or
data, or internal worksheets, memoranda, communications or evaluations.

 

With respect to letters of credit (exclusive of those relating to an Outside
Serviced Mortgage Loan), the Seller shall deliver to the Master Servicer, and
the Pooling and Servicing Agreement shall require the Master Servicer to hold,
the original (or copy, if such original has been submitted by the Seller to the
issuing bank to effect an assignment or amendment of such letter of credit
(changing the beneficiary thereof to the Trustee (in care of the Master
Servicer) for the benefit of Certificateholders and, if applicable, the related
Serviced Companion Loan Holder, to the extent required in order for the Master
Servicer to draw on such letter of credit on behalf of the Trustee for the
benefit of Certificateholders and, if applicable, the related Serviced Companion
Loan Holder in accordance with the applicable terms thereof and/or of the
related Loan Documents)) and the Seller shall be deemed to have satisfied any
such delivery requirements by delivering with respect to any letter(s) of credit
a copy thereof to the Custodian together with an Officer’s Certificate of the
Seller certifying that such document has been delivered to the Master Servicer
or an Officer’s Certificate from the Master Servicer certifying that it holds
the letter(s) of credit pursuant to Section 2.01(b) of the Pooling and Servicing
Agreement. If a letter of credit referred to in the previous sentence is not in
a form that would allow the Master Servicer to draw on such letter of credit on
behalf of the Trustee for the benefit of Certificateholders and, if applicable,
the related Serviced Companion Loan Holder in accordance with the applicable
terms thereof and/or of the related Loan Documents, the Seller shall deliver the
appropriate assignment or amendment documents (or copies of such assignment or
amendment documents if the Seller has submitted the originals to the related
issuer of such letter of credit for processing) to the Master Servicer within
90 days of the Closing Date. The Seller shall pay any costs of assignment or
amendment of such letter(s) of credit required in order for the Master Servicer
to draw on such letter(s) of credit on behalf of the Trustee for the benefit of
Certificateholders and, if applicable, the related Serviced Companion Loan
Holder,

 



-3- 

 

 

and shall cooperate with the reasonable requests of the Master Servicer or the
Special Servicer, as applicable, in connection with effectuating a draw under
any such letter of credit prior to the date such letter of credit is assigned or
amended in order that it may be drawn by the Master Servicer on behalf of the
Trustee for the benefit of Certificateholders and, if applicable, the related
Serviced Companion Loan Holder.

 

(b)          Except with respect to any Outside Serviced Mortgage Loan, the
Seller shall deliver to and deposit with (or cause to be delivered to and
deposited with) the Master Servicer within five (5) Business Days after the
Closing Date: (i) a copy of the Mortgage File; (ii) all documents and records
not otherwise required to be contained in the Mortgage File that (A) relate to
the origination and/or servicing and administration of the Mortgage Loans and
any related Serviced Companion Loan(s), (B) are reasonably necessary for the
ongoing administration and/or servicing of the Mortgage Loans (including any
asset summaries related to the Mortgage Loans that were delivered to the Rating
Agencies in connection with the rating of the Certificates) or any related
Serviced Companion Loans or for evidencing or enforcing any of the rights of the
holder of the Mortgage Loans or any related Serviced Companion Loans or holders
of interests therein, and (C) are in the possession or under the control of the
Seller; and (iii) all unapplied Escrow Payments and reserve funds in the
possession or under control of the Seller that relate to the Mortgage Loans and
any related Serviced Companion Loans together with a statement indicating which
Escrow Payments and reserve funds are allocable to each Mortgage Loan or any
related Serviced Companion Loan; provided that copies of any document in the
Mortgage File and any other document, record or item referred to above in this
sentence that, in each case, constitutes a Designated Servicing Document shall
be delivered to the Master Servicer on or before the Closing Date; and provided,
further, that the Seller shall not be required to deliver any draft documents,
privileged or other related Seller communications, credit underwriting, due
diligence analyses or data, or internal worksheets, memoranda, communications or
evaluations. Notwithstanding the foregoing, this Section 3(b) shall not apply to
any Outside Serviced Mortgage Loan.

 

(c)          With respect to any Mortgage Loan secured by any Mortgaged Property
that is subject to a franchise agreement with a related comfort letter in favor
of the Seller that requires notice to or request of the related franchisor to
transfer or assign any such related comfort letter to the Trustee for the
benefit of the Certificateholders or have a new comfort letter (or any such new
document or acknowledgement as may be contemplated under the existing comfort
letter) issued in the name of the Trustee for the benefit of the
Certificateholders, the Seller or its designee shall, within 45 days of the
Closing Date (or any shorter period if required by the applicable comfort
letter), provide any such required notice or make any such required request to
the related franchisor for the transfer or assignment of such comfort letter or
issuance of a new comfort letter (or any such new document or acknowledgement as
may be contemplated under the existing comfort letter), with a copy of such
notice or request to the Custodian (who shall include such document in the
related Mortgage File) and the Master Servicer, and the Master Servicer shall
use reasonable efforts in accordance with the Servicing Standard to acquire such
replacement comfort letter, if necessary (or to acquire any such new document or
acknowledgement as may be contemplated under the existing comfort letter), and
the Master Servicer shall, as soon as reasonably practicable following receipt
thereof, deliver the original of such replacement comfort letter, new document
or acknowledgement, as applicable, to the Custodian for inclusion in the
Mortgage File.

 



-4- 

 

 

SECTION 4     Treatment as a Security Agreement. Pursuant to Section 1 hereof,
the Seller has conveyed to the Purchaser all of its right, title and interest in
and to the Mortgage Loans. The parties intend that such conveyance of the
Seller’s right, title and interest in and to the Mortgage Loans pursuant to this
Agreement shall constitute a purchase and sale and not a loan. If such
conveyance is deemed to be a pledge and not a sale, then the parties also intend
and agree that the Seller shall be deemed to have granted, and in such event
does hereby grant, to the Purchaser, a first priority security interest in all
of its right, title and interest in, to and under the Mortgage Loans, all
payments of principal or interest on such Mortgage Loans due after the Cut-Off
Date, all other payments made in respect of such Mortgage Loans after the
Cut-Off Date (and, in any event, excluding scheduled payments of principal and
interest due on or before the Cut-Off Date) and all proceeds thereof, and that
this Agreement shall constitute a security agreement under applicable law. If
such conveyance is deemed to be a pledge and not a sale, the Seller consents to
the Purchaser hypothecating and transferring such security interest in favor of
the Trustee and transferring the obligation secured thereby to the Trustee.

 

SECTION 5     Covenants of the Seller. The Seller covenants with the Purchaser
as follows:

 

(a)          with respect to the Mortgage Loans (other than any Outside Serviced
Mortgage Loan), it shall record and file, or cause a third party on its behalf
to record and file, in the appropriate public recording office for real property
records or UCC financing statements, as appropriate, each related assignment of
Mortgage and assignment of Assignment of Leases, and each related UCC-3
financing statement referred to in the definition of Mortgage File, in each case
in favor of the Trustee, as and to the extent contemplated under Section 2.01(c)
of the Pooling and Servicing Agreement. All out of pocket costs and expenses
relating to the recordation or filing of such assignments of Assignment of
Leases, assignments of Mortgage and financing statements shall be paid by (or
caused to be paid by) the Seller. If any such document or instrument is lost or
returned unrecorded or unfiled, as the case may be, because of a defect therein,
then the Seller shall promptly prepare or cause the preparation of a substitute
therefor or cure such defect or cause such defect to be cured, as the case may
be, and the Seller shall record or file, or cause the recording or filing of,
such substitute or corrected document or instrument, or with respect to any
assignments that a third party on the Seller’s behalf has agreed to record or
file as described in the Pooling and Servicing Agreement, the Seller shall
deliver such substitute or corrected document or instrument to such third party
(or, if the Mortgage Loan is then no longer subject to the Pooling and Servicing
Agreement, the then holder of such Mortgage Loan);

 

(b)          as to each Mortgage Loan (except with respect to any Outside
Serviced Mortgage Loan), if the Seller cannot deliver or cause to be delivered
the documents and/or instruments referred to in clauses (2), (3), (6) (if
recorded) and (15) of the definition of “Mortgage File” in the Pooling and
Servicing Agreement solely because of a delay caused by the public recording or
filing office where such document or instrument has been delivered for
recordation or filing, as applicable, it shall forward to the Custodian a copy
of the original certified by the Seller or the title agent to be a true and
complete copy of the original thereof submitted for recording. The Seller shall
cause each assignment referred to in Section (5)(a) above that is recorded and
the file copy of each UCC-3 assignment referred to in Section (5)(a) above to
reflect that it should be returned by the public recording or filing office to
the Custodian or its agent following recording (or, alternatively, to the Seller
or its designee, in which case the

 



-5- 

 

 

Seller shall deliver or cause the delivery of the recorded/filed original to the
Custodian promptly following receipt); provided that, in those instances where
the public recording office retains the original assignment of Mortgage or
assignment of Assignment of Leases, the Seller or its designee shall obtain and
provide to the Custodian a certified copy of the recorded original. On a monthly
basis, at the expense of the Seller, the Custodian shall forward to the Master
Servicer a copy of each of the aforementioned assignments following the
Custodian’s receipt thereof;

 

(c)          it shall take any action reasonably required by the Purchaser, the
Certificate Administrator, the Trustee or the Master Servicer in order to assist
and facilitate the transfer of the servicing of the Mortgage Loans (other than
any Outside Serviced Mortgage Loan) to the Master Servicer, including
effectuating the transfer of any letters of credit with respect to any Mortgage
Loan to the Master Servicer on behalf of the Trustee for the benefit of
Certificateholders and any Serviced Companion Loan Holder. Prior to the date
that a letter of credit with respect to any Mortgage Loan is so transferred to
the Master Servicer, the Seller will cooperate with the reasonable requests of
the Master Servicer or the Special Servicer, as applicable, in connection with
effectuating a draw under such letter of credit as required under the terms of
the related Loan Documents. Notwithstanding the foregoing, this Section 5(c)
shall not apply with respect to any Outside Serviced Mortgage Loan;

 

(d)          the Seller shall provide the Master Servicer the initial data with
respect to each Mortgage Loan for (i) the CREFC® Financial File and the CREFC®
Loan Periodic Update File that are required to be prepared by the Master
Servicer pursuant to the Pooling and Servicing Agreement and (ii) the
Supplemental Servicer Schedule;

 

(e)          if (during the period of time that the Underwriters are required,
under applicable law, to deliver a prospectus related to the Public Certificates
in connection with sales of the Public Certificates by an Underwriter or a
dealer) the Seller has obtained actual knowledge of undisclosed or corrected
information related to an event that occurred prior to the Closing Date, which
event causes there to be an untrue statement of a material fact with respect to
the Seller Information (as such term is defined in the Indemnification
Agreement) in (i) the Prospectus dated July 15, 2016 relating to the Public
Certificates, the annexes and exhibits thereto and any electronic media
delivered therewith, or (ii) the Offering Circular dated July 15, 2016 relating
to the Private Certificates, the annexes and exhibits thereto and any electronic
media delivered therewith (collectively, the “Offering Documents”), or causes
there to be an omission to state therein a material fact with respect to the
Seller Information required to be stated therein or necessary to make the
statements therein with respect to the Seller Information, in the light of the
circumstances under which they were made, not misleading, then the Seller shall
promptly notify the Dealers and the Depositor. If as a result of any such event
the Dealers’ legal counsel determines that it is necessary to amend or
supplement the Offering Documents in order to correct the untrue statement, or
to make the statements therein, in the light of the circumstances when the
Offering Documents are delivered to a purchaser, not misleading, or to make the
Offering Documents in compliance with applicable law, the Seller shall (to the
extent that such amendment or supplement solely relates to the Seller
Information) at the expense of the Seller, do all things reasonably necessary to
assist the Depositor to prepare and furnish to the Dealers, such amendments or
supplements to the Offering Documents as may be necessary so that the Seller
Information in the Offering Documents, as so amended or supplemented, will not
contain an untrue statement, will not, in the light of the circumstances when
the Offering

 



-6- 

 

 

Documents are delivered to a purchaser, be misleading and will comply with
applicable law. (All capitalized terms used in this Section 5(e) and not
otherwise defined in this Agreement shall have the meanings set forth in the
Indemnification Agreement, dated as of July 15, 2016, between the Underwriters,
the Initial Purchasers, the Seller and the Depositor (the “Indemnification
Agreement” and, together with this Agreement, the “Operative Documents”).)
Notwithstanding the foregoing, the Seller shall have no affirmative obligation
to monitor the performance of the Mortgage Loans or any changes in condition or
circumstance of any Mortgaged Property, Mortgagor, guarantor or any of their
Affiliates after the Closing Date in connection with its obligations under this
Section 5(e);

 

(f)          for so long as the Trust Fund is subject to the reporting
requirements of the Exchange Act, the Seller shall provide the Depositor and the
Certificate Administrator with any Additional Form 10-D Disclosure, any
Additional Form 10-K Disclosure and any Form 8-K Disclosure Information for
which the Seller is responsible as indicated on Exhibit U, Exhibit V and
Exhibit Z to the Pooling and Servicing Agreement within the time periods set
forth in the Pooling and Servicing Agreement; provided that, in connection with
providing Additional Form 10-K Disclosure and the Seller’s reporting obligations
under Item 1119 of Regulation AB, upon reasonable request by the Seller, the
Purchaser shall provide the Seller with a list of all parties to the Pooling and
Servicing Agreement and any other Servicing Function Participant;

 

(g)          within sixty (60) days after the Closing Date, the Seller shall
deliver or cause to be delivered an electronic copy of the Diligence File for
each Mortgage Loan to the Depositor by uploading such Diligence File (including,
if applicable, any additional documents that the Seller believes should be
included to enable the Asset Representations Reviewer to perform an Asset Review
on such Mortgage Loan; provided that such documents are clearly labeled and
identified) to the Designated Site, each such Diligence File being organized and
categorized in accordance with the electronic file structure reasonably
requested by the Depositor;

 

(h)          within sixty (60) days after the Closing Date, the Seller shall
provide the Depositor (with a copy (which may be sent by email) to each of the
Master Servicer, the Special Servicer, the Certificate Administrator, the
Trustee, the Custodian, the Controlling Class Representative, the Asset
Representations Reviewer and the Operating Advisor) with a certification by an
authorized officer of the Seller, substantially in the form of Exhibit F to this
Agreement, that the electronic copy of the Diligence File for each Mortgage Loan
uploaded to the Designated Site contains all documents required under the
definition of “Diligence File” and such Diligence Files are organized and
categorized in accordance with the electronic file structure reasonably
requested by the Depositor;

 

(i)          upon written request of the Asset Representations Reviewer (in the
event that the Asset Representations Reviewer reasonably determines that any
Review Materials made available or delivered to the Asset Representations
Reviewer are missing any documents required to complete any Test for a Mortgage
Loan that is a Delinquent Loan), the Seller shall provide to the Asset
Representations Reviewer (or the Master Servicer or the Special Servicer at the
request of the Asset Representations Reviewer) within ten (10) Business Days of
receipt of such written request (which time period may be extended upon the
mutual agreement of the Seller and the Asset Representations Reviewer), such
documents requested by the Asset

 



-7- 

 

 

Representations Reviewer and reasonably available to the Seller relating to each
such Delinquent Loan to enable the Asset Representations Reviewer to complete
any Test for each such Delinquent Loan, but only to the extent such documents
are in the possession of the Seller; provided that the Seller shall not be
required to provide any documents that are proprietary to the related originator
or the Seller or any draft documents, privileged or internal communications,
credit underwriting or due diligence analysis (in connection with providing any
requested documents to the Master Servicer or the Special Servicer, the Seller
shall use reasonable efforts to clearly identify such documents as being
delivered in response to a request from the Asset Representations Reviewer and
as being required to be transmitted to the Asset Representations Reviewer;
provided that the absence of any such identification shall not relieve the
Master Servicer or the Special Servicer, as the case may be, from any
obligations under the Pooling and Servicing Agreement to transmit any such
documents to the Asset Representations Reviewer);

 

(j)          upon the completion of an Asset Review with respect to each
Mortgage Loan that is a Delinquent Loan and receipt by the Seller of a written
invoice from the Asset Representations Reviewer, the Seller shall pay to the
Asset Representations Reviewer, within forty-five (45) days after receipt of
such written invoice, the Asset Representations Reviewer Asset Review Fee with
respect to such Delinquent Loan as set forth in Section 11.02(b) of the Pooling
and Servicing Agreement;

 

(k)          if the Preliminary Asset Review Report indicates that any of the
representations and warranties fails or is deemed to fail any Test, the Seller
shall have 90 days from receipt of the Preliminary Asset Review Report (the
“Cure/Contest Period”) to remedy or otherwise refute the Test failure indicated
in the Preliminary Asset Review Report. If the Seller elects to refute the Test
failure indicated in the Preliminary Asset Review Report, the Seller shall
provide any documents or any explanations to support (i) a conclusion that a
subject representation and warranty has not failed a Test or (ii) a claim that
any missing documents in the Review Materials are not required to complete a
Test, in any such case to the Master Servicer (with respect to Non-Specially
Serviced Loans) or the Special Servicer (with respect to Specially Serviced
Loans);

 

(l)          the Seller acknowledges and agrees that in the event an Enforcing
Party elects a dispute resolution method pursuant to Section 2.03 of the Pooling
and Servicing Agreement, the Seller shall abide by the selected dispute
resolution method and otherwise comply with the terms and provisions set forth
in the Pooling and Servicing Agreement (including the exhibits thereto) related
to the resolution method;

 

(m)         the Seller shall indemnify and hold harmless the Purchaser against
any and all expenses, losses, claims, damages and other liabilities, including
without limitation the costs of investigation, legal defense and any amounts
paid in settlement of any claim or litigation arising out of or based upon (i)
any failure of the Seller to pay the fees described under Section 5(j) above
within 90 days of written request by the Asset Representations Reviewer or (ii)
any failure by the Seller to provide all documents required to be delivered by
it pursuant to this Agreement and under the definition of “Diligence File” in
the Pooling and Servicing Agreement within 60 days of the Closing Date (or such
later date specified herein or in the Pooling and Servicing Agreement); and

 



-8- 

 

 

(n)         with respect to any Mortgage Loan that is (or may become pursuant to
the related Co-Lender Agreement) part of an Outside Serviced Loan Combination,
(x) in the event that the Closing Date occurs on or prior to the closing date of
the creation of the related Outside Securitization Trust (such event, the
“Outside Securitization”), the Seller shall provide (or cause to be provided) to
the Depositor (and counsel thereto) and the Certificate Administrator (i)
written notice in a timely manner of (but no later than three (3) Business Days
prior to) the closing of such Outside Securitization, and (ii) no later than one
(1) Business Day after the closing date of such Outside Securitization, a copy
of the Outside Servicing Agreement in an EDGAR-compatible format, and (y) in the
event that the Closing Date occurs after the closing of the Outside
Securitization, the Seller shall provide, or cause the Outside Depositor to
provide, the Depositor (and counsel thereto) with a copy of the related Outside
Servicing Agreement (together with any amendments thereto) in an
EDGAR-compatible format by the later of (i) two (2) Business Days prior to the
Closing Date and (ii) one (1) Business Day after the closing date of such
Outside Securitization. For the avoidance of doubt, with respect to the Embassy
Suites Lake Buena Vista Mortgage Loan, the term “Outside Securitization” shall
be deemed to include, for the purposes of clause (x) of the immediately
preceding sentence, the Outside Securitization Trust created under the Embassy
Suites Lake Buena Vista Future Pooling and Servicing Agreement.

 

SECTION 6     Representations and Warranties.

 

(a)         The Seller represents and warrants to the Purchaser as of the date
hereof and as of the Closing Date that:

 

(i)          The Seller is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Delaware with full
power and authority to own its assets and conduct its business, is duly
qualified as a foreign organization in good standing in all jurisdictions to the
extent such qualification is necessary to hold and sell the Mortgage Loans or
otherwise comply with its obligations under this Agreement except where the
failure to be so qualified would not have a material adverse effect on its
ability to perform its obligations hereunder, and the Seller has taken all
necessary action to authorize the execution and delivery of, and performance
under, the Operative Documents and has duly executed and delivered each
Operative Document, and has the power and authority to execute, deliver and
perform under each Operative Document and all the transactions contemplated
hereby and thereby, including, but not limited to, the power and authority to
sell, assign, transfer, set over and convey the Mortgage Loans in accordance
with this Agreement;

 

(ii)         Assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, this Agreement will constitute a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforcement may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (C) public policy considerations underlying
the securities laws, to the extent that such public policy considerations limit
the

 



-9- 

 

 

enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities;

 

(iii)        The execution and delivery of each Operative Document by the Seller
and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of any of the Seller’s organizational
documents or any agreement or instrument to which the Seller is a party or by
which it is bound, or any order or decree applicable to the Seller, or result in
the creation or imposition of any lien on any of the Seller’s assets or
property, in each case, which would materially and adversely affect the ability
of the Seller to carry out the transactions contemplated by the Operative
Documents;

 

(iv)        There is no action, suit, proceeding or investigation pending or, to
the Seller’s knowledge, threatened against the Seller in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the validity of the Mortgage Loans or the ability of the
Seller to carry out the transactions contemplated by each Operative Document;

 

(v)         The Seller is not in default with respect to any order or decree of
any court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default might have consequences that, in the Seller’s
good faith and reasonable judgment, is likely to materially and adversely affect
the condition (financial or other) or operations of the Seller or its properties
or might have consequences that, in the Seller’s good faith and reasonable
judgment, is likely to materially and adversely affect its performance under any
Operative Document;

 

(vi)        No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, each Operative
Document or the consummation of the transactions contemplated hereby or thereby,
other than those which have been obtained by the Seller and those filings and
recordings of Loan Documents and assignments thereof that are contemplated by
the Pooling and Servicing Agreement to be completed after the Closing Date; and

 

(vii)       The transfer, assignment and conveyance of the Mortgage Loans by the
Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction.

 

(b)         The Purchaser represents and warrants to the Seller as of the
Closing Date that:

 

(i)          The Purchaser is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware, with full corporate
power and authority to own its assets and conduct its business, is duly
qualified as a foreign corporation in good standing in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, except where the

 



-10- 

 

 

failure to be so qualified would not have a material adverse effect on the
ability of the Purchaser to perform its obligations hereunder, and the Purchaser
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement by it, and has duly executed and delivered this
Agreement, and has the power and authority to execute, deliver and perform this
Agreement and all the transactions contemplated hereby;

 

(ii)         Assuming the due authorization, execution and delivery of this
Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

 

(iii)        The execution and delivery of this Agreement by the Purchaser and
the performance of its obligations hereunder will not conflict with any
provision of any law or regulation to which the Purchaser is subject, or
conflict with, result in a breach of, or constitute a default under, any of the
terms, conditions or provisions of any of the Purchaser’s organizational
documents or any agreement or instrument to which the Purchaser is a party or by
which it is bound, or any order or decree applicable to the Purchaser, or result
in the creation or imposition of any lien on any of the Purchaser’s assets or
property, in each case which would materially and adversely affect the ability
of the Purchaser to carry out the transactions contemplated by this Agreement;

 

(iv)        There is no action, suit, proceeding or investigation pending or, to
the Purchaser’s knowledge, threatened against the Purchaser in any court or by
or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;

 

(v)         The Purchaser is not in default with respect to any order or decree
of any court or any order, regulation or demand of any federal, state, municipal
or governmental agency, which default might have consequences that would
materially and adversely affect the condition (financial or other) or operations
of the Purchaser or its properties or might have consequences that would
materially and adversely affect its performance under any Operative Document;

 

(vi)        No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of, or compliance by the Purchaser with, this
Agreement or the consummation of the transactions contemplated by this Agreement
other than those that have been obtained by the Purchaser; and

 

(vii)       The Purchaser has (i) prepared a report on Form ABS-15G under the
Exchange Act (the “Form 15G”) that attaches the Accountant’s Third-Party Due

 



-11- 

 

 

Diligence Report (as defined herein) (a final draft of which Form 15G was
provided to the Seller at least 5 business days before the first pricing date
with respect to the Certificates); and (ii) furnished the Form 15G to the
Commission (as defined herein) on EDGAR at least 5 business days before the
first pricing date with respect to the Certificates as required by Rule 15Ga-2
under the Exchange Act.

 

(c)         The Seller further makes the representations and warranties as to
the Mortgage Loans set forth in Exhibit B to this Agreement as of the Cut-Off
Date or such other date set forth in Exhibit B to this Agreement, which
representations and warranties are subject to the exceptions thereto set forth
in Exhibit C to this Agreement.

 

(d)         Pursuant to the Pooling and Servicing Agreement, if (i) any party
thereto (other than the Asset Representations Reviewer) discovers or receives
notice alleging that any document constituting a part of a Mortgage File has not
been properly executed, is missing, contains information that does not conform
in any material respect with the corresponding information set forth in the
Mortgage Loan Schedule, or does not appear to be regular on its face (each, a
“Document Defect”), or discovers or receives notice alleging a breach of any
representation or warranty of the Seller made pursuant to Section 6(c) of this
Agreement with respect to any Mortgage Loan (a “Breach”) or (ii) the Special
Servicer or the Purchaser receives a Repurchase Request, then such party is
required to give prompt written notice thereof to the Seller.

 

(e)         Pursuant to the Pooling and Servicing Agreement, the Master Servicer
(with respect to Non-Specially Serviced Loans) or the Special Servicer (with
respect to Specially Serviced Loans) is required to determine whether any such
Document Defect or Breach with respect to any Mortgage Loan materially and
adversely affects, or such Document Defect is deemed in accordance with
Section 2.03 of the Pooling and Servicing Agreement to materially and adversely
affect, the value of the Mortgage Loan or any related REO Property or the
interests of the Certificateholders therein or causes any Mortgage Loan to fail
to be a Qualified Mortgage (any such Document Defect shall constitute a
“Material Document Defect” and any such Breach shall constitute a “Material
Breach”; and a Material Breach and/or a Material Document Defect, as the case
may be, shall constitute a “Material Defect”). If such Document Defect or Breach
has been determined to be a Material Defect, then the Master Servicer or the
Special Servicer, as applicable, will be required to give prompt written notice
thereof to the Seller, demanding that the Seller cure such Material Defect.
Promptly upon becoming aware of any such Material Defect (including, without
limitation, through a written notice given by any party to the Pooling and
Servicing Agreement, as provided above if the Document Defect or Breach
identified therein is a Material Defect), the Seller shall, not later than
90 days from the earlier of the Seller’s (x) discovery of, and (y) receipt of
notice of and receipt of a demand to take action with respect to such Material
Defect (or, in the case of a Material Defect relating to a Mortgage Loan not
being a Qualified Mortgage, not later than 90 days from any party discovering
such Material Defect), cure the same in all material respects (which cure shall
include payment of any losses and Additional Trust Fund Expenses associated
therewith (including, if applicable, the amount of any fees of the Asset
Representations Reviewer payable pursuant to Section 5(j) above attributable to
the Asset Review of such Mortgage Loan)) or, if such Material Defect cannot be
cured within such 90-day period, the Seller shall (before the end of such 90-day
period) either: (i) repurchase the affected Mortgage Loan or any related REO

 



-12- 

 

 

Property (or the Trust Fund’s interest therein) at the applicable Purchase Price
by wire transfer of immediately available funds to the Collection Account; or
(ii) substitute a Qualified Substitute Mortgage Loan for such affected Mortgage
Loan (provided that in no event shall any such substitution occur later than the
second anniversary of the Closing Date) and pay the Master Servicer, for deposit
into the Collection Account, any Substitution Shortfall Amount in connection
therewith; provided, however, that if (i) such Material Defect is capable of
being cured but not within such 90-day period, (ii) such Material Defect is not
related to any Mortgage Loan’s not being a Qualified Mortgage and (iii) the
Seller has commenced and is diligently proceeding with the cure of such Material
Defect within such 90-day period, then the Seller shall have an additional
90 days to complete such cure (or, in the event of a failure to so cure, to
complete such repurchase of the related Mortgage Loan or substitute a Qualified
Substitute Mortgage Loan as described above) it being understood and agreed
that, in connection with the Seller’s receiving such additional 90-day period,
the Seller shall deliver an Officer’s Certificate to the Trustee, the Master
Servicer, the Special Servicer and the Certificate Administrator setting forth
the reasons such Material Defect is not capable of being cured within the
initial 90-day period and what actions the Seller is pursuing in connection with
the cure thereof and stating that the Seller anticipates that such Material
Defect will be cured within such additional 90-day period; and provided,
further, that, if any such Material Defect is still not cured after the initial
90-day period and any such additional 90-day period solely due to the failure of
the Seller to have received the recorded document, then the Seller shall be
entitled to continue to defer its cure, repurchase and/or substitution
obligations in respect of such Material Defect so long as the Seller certifies
to the Trustee, the Master Servicer, the Special Servicer and the Certificate
Administrator every 30 days thereafter that the Material Defect is still in
effect solely because of its failure to have received the recorded document and
that the Seller is diligently pursuing the cure of such defect (specifying the
actions being taken), except that no such deferral of cure, repurchase or
substitution may continue beyond the date that is 18 months following the
Closing Date. Any such repurchase or substitution of a Mortgage Loan shall be on
a whole loan, servicing released basis. The Seller shall have no obligation to
monitor the Mortgage Loans regarding the existence of a Breach or a Document
Defect, but if the Seller discovers a Material Defect with respect to a Mortgage
Loan, it will notify the Purchaser. Monthly Payments due with respect to each
Qualified Substitute Mortgage Loan (if any) after the related Due Date in the
month of substitution, and Monthly Payments due with respect to each Mortgage
Loan being repurchased or replaced after the related Cut-Off Date and received
by the Master Servicer or the Special Servicer on behalf of the Trust on or
prior to the related date of repurchase or substitution, shall be part of the
Trust Fund. Monthly Payments due with respect to each Qualified Substitute
Mortgage Loan (if any) on or prior to the related Due Date in the month of
substitution, and Monthly Payments due with respect to each Mortgage Loan being
repurchased or replaced and received by the Master Servicer or the Special
Servicer on behalf of the Trust after the related date of repurchase or
substitution, shall not be part of the Trust Fund and shall be required, under
the Pooling and Servicing Agreement, to be remitted by the Master Servicer to
the Seller promptly following receipt. From and after the date of substitution,
each Qualified Substitute Mortgage Loan, if any, that has been substituted shall
be deemed to constitute a “Mortgage Loan” hereunder for all purposes. No
mortgage loan may be substituted for a Defective Mortgage Loan as contemplated
by this Section 6(e) if the Mortgage Loan to be replaced was itself a Qualified
Substitute Mortgage Loan that had replaced a prior Mortgage Loan, in which case,
absent a cure (including by the making of a Loss of Value Payment

 



-13- 

 

 

pursuant to the following paragraph) of the relevant Material Defect, the
affected Mortgage Loan will be required to be repurchased.

 

Notwithstanding the foregoing provisions of this Section 6(e), in lieu of the
Seller performing its obligations with respect to any Material Defect as set
forth in the preceding paragraph, to the extent that the Seller and the Master
Servicer (with respect to Non-Specially Serviced Loans) or the Seller and the
Special Servicer (with respect to Specially Serviced Loans), with the approval
of the Special Servicer and/or subject to the consent of the Controlling Class
Representative (other than with respect to any Excluded Mortgage Loan and prior
to the occurrence of a Control Termination Event) as provided in the Pooling and
Servicing Agreement, are able to agree upon a cash payment payable by the Seller
to the Purchaser or the Trust, as applicable, that would be deemed sufficient to
compensate the Purchaser or the Trust, as applicable, for a Material Defect (a
“Loss of Value Payment”), the Seller may elect, in its sole discretion, to pay
such Loss of Value Payment to the Purchaser or the Trust, as applicable;
provided that a Material Defect as a result of a Mortgage Loan not constituting
a Qualified Mortgage, may not be cured by a Loss of Value Payment; and provided,
further that the Loss of Value Payment shall include the portion of any
Liquidation Fees payable to the Special Servicer in respect of such Loss of
Value Payment and the portion of fees of the Asset Representations Reviewer
attributable to any Asset Review of such Mortgage Loan. Upon its making a Loss
of Value Payment, the Seller shall be deemed to have cured the subject Material
Defect in all respects. Provided that such Loss of Value Payment is made, this
paragraph describes the sole remedy available to the Purchaser or the Trust, as
applicable, and its assignees regarding any such Material Defect, and the Seller
shall not be obligated to repurchase or replace the affected Mortgage Loan or
otherwise cure such Material Defect. This paragraph is intended to apply only to
a mutual agreement or settlement between the Seller and the Master Servicer or
the Seller and the Special Servicer, as the case may be, provided that, prior to
any such agreement or settlement, nothing in this paragraph shall preclude the
Seller, the Master Servicer or the Special Servicer, as applicable, from
exercising any of its rights related to a Material Defect in the manner and
within the time frames set forth in the Pooling and Servicing Agreement or this
Section 6(e) (excluding this paragraph) (including any right to cure, repurchase
or substitute for a Mortgage Loan).

 

If (x) a Mortgage Loan is to be repurchased or replaced as described above (a
“Defective Mortgage Loan”), (y) such Defective Mortgage Loan is part of a
Cross-Collateralized Group and (z) the applicable Document Defect or Breach does
not constitute a Material Defect as to the other Mortgage Loan(s) that are a
part of such Cross-Collateralized Group (the “Other Crossed Loans”) (without
regard to this paragraph), then the applicable Document Defect or Breach (as the
case may be) shall be deemed to constitute a Material Defect as to each such
Other Crossed Loan for purposes of the above provisions, and the Seller shall be
obligated to repurchase or replace each such Other Crossed Loan in accordance
with the provisions above unless, in the case of such Breach or Document Defect,
as applicable:

 

(A) the Seller (at its expense) delivers or causes to be delivered to the
Trustee, the Master Servicer and the Special Servicer an Opinion of Counsel to
the effect that such Seller’s repurchase or replacement of only those Mortgage
Loans as to which a Material Defect has actually occurred without regard to the
provisions of this paragraph (the “Affected Loan(s)”) and the operation of the

 



-14- 

 

 

remaining provisions of this Section 6(e) (i) will not cause either Trust REMIC
to fail to qualify as a REMIC or cause the Grantor Trust to fail to qualify as a
grantor trust under subpart E, part I of subchapter J of the Code for federal
income tax purposes at any time that any Certificate is outstanding and (ii)
will not result in the imposition of a tax upon either Trust REMIC or the Trust
Fund (including but not limited to the tax on “prohibited transactions” as
defined in Section 860F(a)(2) of the Code and the tax on contributions to a
REMIC set forth in Section 860G(d) of the Code); and

 

(B) each of the following conditions would be satisfied if the Seller were to
repurchase or replace only the Affected Loans and not the Other Crossed Loans:

 

(1) the debt service coverage ratio for such Other Crossed Loan(s) (excluding
the Affected Loan(s)) for the four calendar quarters immediately preceding the
repurchase or replacement is not less than the lesser of (A) 0.10x below the
debt service coverage ratio for the Cross-Collateralized Group (including the
Affected Loan(s)) set forth in Annex A to the Prospectus and (B) the debt
service coverage ratio for the Cross-Collateralized Group (including the
Affected Loan(s)) for the four preceding calendar quarters preceding the
repurchase or replacement;

 

(2) the loan-to-value ratio for the Other Crossed Loans (excluding the Affected
Loan(s)) is not greater than the greatest of (A) the loan-to-value ratio,
expressed as a whole number percentage (taken to one decimal place), for the
Cross-Collateralized Group (including the Affected Loan(s)) set forth in Annex A
to the Prospectus plus 10%, (B) the loan-to-value ratio, expressed as a whole
number percentage (taken to one decimal place), for the Cross-Collateralized
Group (including the Affected Loan(s)) at the time of repurchase or replacement
and (C) 75%; and

 

(3) either (x) the exercise of remedies against the Primary Collateral of any
Mortgage Loan in the Cross-Collateralized Group will not impair the ability to
exercise remedies against the Primary Collateral of the other Mortgage Loans in
the Cross-Collateralized Group or (y) the Loan Documents evidencing and securing
the relevant Mortgage Loans have been modified in a manner that complies with
this Agreement and the Pooling and Servicing Agreement and that removes any
threat of impairment of the ability to exercise remedies against the Primary
Collateral of the other Mortgage Loans in the Cross-Collateralized Group as a
result of the exercise of remedies against the Primary Collateral of any
Mortgage Loan in the Cross-Collateralized Group.

 

The determination of the Master Servicer or the Special Servicer, as applicable,
as to whether the conditions set forth above have been satisfied shall be
conclusive and binding in the absence of manifest error on the
Certificateholders, other parties to the Pooling and Servicing Agreement and the
Seller. The Master Servicer or the Special Servicer, as applicable, will be

 



-15- 

 

 

entitled to cause to be delivered, or direct the Seller to (in which case the
Seller shall) cause to be delivered, to the Master Servicer or the Special
Servicer, as applicable, an Appraisal of any or all of the related Mortgaged
Properties for purposes of determining whether the condition set forth in
clause (B)(2) above has been satisfied, in each case at the expense of the
Seller if the scope and cost of the Appraisal is approved by the Seller and,
prior to the occurrence and continuance of a Control Termination Event, the
Controlling Class Representative (such approval not to be unreasonably withheld
in each case).

 

With respect to any Defective Mortgage Loan that forms a part of a
Cross-Collateralized Group and as to which the conditions described in the
second preceding paragraph are satisfied, such that the Trust Fund will continue
to hold the Other Crossed Loans, the Seller and the Depositor agree to forbear
from enforcing any remedies against the other’s Primary Collateral but each is
permitted to exercise remedies against the Primary Collateral securing its
respective Mortgage Loans, including with respect to the Trustee, the Primary
Collateral securing the Affected Loan(s) still held by the Trustee. If the
exercise of remedies by one such party would impair the ability of the other
such party to exercise its remedies with respect to the Primary Collateral
securing the Affected Loan or the Other Crossed Loans, as the case may be, held
by the other such party, then both parties shall forbear from exercising such
remedies unless and until the Loan Documents evidencing and securing the
relevant Mortgage Loans can be modified in a manner that complies with this
Agreement to remove the threat of impairment as a result of the exercise of
remedies. Any reserve or other cash collateral or letters of credit securing any
of the Mortgage Loans that form a Cross-Collateralized Group shall be allocated
between such Mortgage Loans in accordance with the related Loan Documents, or
otherwise on a pro rata basis based upon their outstanding Stated Principal
Balances. All other terms of the Mortgage Loans shall remain in full force and
effect, without any modification thereof. The provisions of this paragraph shall
be binding on all future holders of each Mortgage Loan that forms part of a
Cross-Collateralized Group.

 

The Pooling and Servicing Agreement provides that, to the extent necessary and
appropriate, the Master Servicer or Special Servicer, as applicable, will
execute (pursuant to a limited power of attorney provided by the Trustee who
will not be liable for any misuse of any such power of attorney by the Master
Servicer or Special Servicer, as applicable, or any of its agents or
subcontractors) the modification of the Loan Documents that complies with this
Agreement to remove the threat of impairment of the ability of the Seller or the
Trust Fund to exercise its remedies with respect to the Primary Collateral
securing the Mortgage Loan(s) held by such party resulting from the exercise of
remedies by the other such party. All costs and expenses incurred by the
Trustee, the Special Servicer and the Master Servicer with respect to any
Cross-Collateralized Group pursuant to this paragraph and the first, second and
third preceding paragraphs shall be advanced by the Master Servicer as provided
for in Section 2.03(a) of the Pooling and Servicing Agreement, and such advances
and interest thereon shall be included in the calculation of Purchase Price for
the Affected Loan(s) to be repurchased or replaced.

 

Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1), (2), (7), (8), (18) and (19) in the definition of “Mortgage File” in the
Pooling and Servicing Agreement in accordance with this

 



-16- 

 

 

Agreement and the Pooling and Servicing Agreement for any Mortgage Loan shall be
deemed a Material Document Defect; provided, however, that no Document Defect
(except such deemed Material Document Defect described above) shall be
considered to be a Material Document Defect unless the document with respect to
which the Document Defect exists is required in connection with an imminent
enforcement of the lender’s rights or remedies under the related Mortgage Loan,
defending any claim asserted by any Mortgagor or third party with respect to the
Mortgage Loan, establishing the validity or priority of any lien on any
collateral securing the Mortgage Loan or for any immediate significant servicing
obligation.

 

With respect to any Outside Serviced Mortgage Loan, the Seller agrees that if a
“material document defect” (as such term or any analogous term is defined in the
related Outside Servicing Agreement) exists under the related Outside Servicing
Agreement with respect to the related Outside Serviced Companion Loan included
in the related Outside Securitization Trust, and such Outside Serviced Companion
Loan is repurchased by or on behalf of such Seller (or other responsible
repurchasing entity) from the related Outside Securitization Trust as a result
of such “material document defect” (as such term or any analogous term is
defined in such Outside Servicing Agreement), then the Seller shall repurchase
such Outside Serviced Mortgage Loan; provided, however, that such repurchase
obligation does not apply to any “material document defect” (as such term or any
analogous term is defined in the related Outside Servicing Agreement) related
solely to the promissory note for such Outside Serviced Companion Loan.

 

(f)          In connection with any repurchase or substitution of one or more
Mortgage Loans pursuant to this Section 6, the Pooling and Servicing Agreement
shall provide that the Trustee, the Certificate Administrator, the Custodian,
the Master Servicer and the Special Servicer shall each tender to the
repurchasing entity, upon delivery to each of them of a receipt executed by the
repurchasing entity evidencing such repurchase or substitution, all portions of
the Mortgage File (including, without limitation, the Servicing File) and other
documents and all Escrow Payments and reserve funds pertaining to such Mortgage
Loan possessed by it, and each document that constitutes a part of the Mortgage
File shall be endorsed or assigned to the extent necessary or appropriate to the
repurchasing or substituting entity or its designee in the same manner, but only
if the respective documents have been previously assigned or endorsed to the
Trustee, and pursuant to appropriate forms of assignment, substantially similar
to the manner and forms pursuant to which such documents were previously
assigned to the Trustee or as otherwise reasonably requested to effect the
retransfer and reconveyance of the Mortgage Loan and the security therefor to
the Seller or its designee; provided that such tender by the Trustee and the
Custodian shall be conditioned upon its receipt from the Master Servicer of a
Request for Release and an Officer’s Certificate to the effect that the
requirements for repurchase or substitution have been satisfied. In the event a
Qualified Substitute Mortgage Loan is substituted for a Defective Mortgage Loan
by the Seller as contemplated by this Section 6, the Seller shall deliver to the
Custodian the related Mortgage File and to the Master Servicer all Escrow
Payments and reserve funds pertaining to such Qualified Substitute Mortgage Loan
possessed by it and a certification to the effect that such Qualified Substitute
Mortgage Loan satisfies all of the requirements of the definition of “Qualified
Substitute Mortgage Loan” in the Pooling and Servicing Agreement.

 

If any Mortgage Loan is to be repurchased or replaced as contemplated by this
Section 6, the Seller shall amend the Mortgage Loan Schedule to reflect the
removal of any

 



-17- 

 

 

deleted Mortgage Loan and, if applicable, the substitution of the related
Qualified Substitute Mortgage Loan(s) and deliver or cause the delivery of such
amended Mortgage Loan Schedule to the parties to the Pooling and Servicing
Agreement. Upon any substitution of a Qualified Substitute Mortgage Loan for a
deleted Mortgage Loan, such Qualified Substitute Mortgage Loan shall become part
of the Trust Fund and be subject to the terms of this Agreement in all respects.

 

(g)          The representations and warranties of the parties hereto shall
survive the execution and delivery of this Agreement and shall inure to the
benefit of the respective parties, notwithstanding any restrictive or qualified
endorsement on the Notes or Assignment of Mortgage or the examination of the
Mortgage Files.

 

(h)          Each party hereto agrees to promptly notify the other party of any
breach of a representation or warranty contained in Section 6(c) of this
Agreement. The Seller’s obligation to cure any Material Defect or to repurchase,
or substitute for, or make a Loss of Value Payment with respect to, any affected
Mortgage Loan pursuant to this Section 6 shall constitute the sole remedy
available to the Purchaser in connection with a breach of any of the Seller’s
representations or warranties contained in Section 6(c) of this Agreement or a
Document Defect with respect to any Mortgage Loan.

 

(i)          The Seller shall promptly notify the Depositor if (i) the Seller
receives a Repurchase Communication of a Repurchase Request (other than from the
Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan, (iii) the
Seller receives a Repurchase Communication of a Repurchase Request Withdrawal
(other than from the Depositor) or (iv) the Seller rejects or disputes any
Repurchase Request. Each such notice shall be given no later than the tenth
(10th) Business Day after (A) with respect to clauses (i) and (iii) of the
preceding sentence, receipt of a Repurchase Communication of a Repurchase
Request or a Repurchase Request Withdrawal, as applicable, and (B) with respect
to clauses (ii) and (iv) of the preceding sentence, the occurrence of the event
giving rise to the requirement for such notice, and shall include (1) the
identity of the related Mortgage Loan and the person making the Repurchase
Request, (2) the date (x) such Repurchase Communication of such Repurchase
Request or Repurchase Request Withdrawal was received, (y) the related Mortgage
Loan was repurchased or replaced or (z) the Repurchase Request was rejected or
disputed, as applicable, and (3) if known, the basis for (x) the Repurchase
Request (as asserted in the Repurchase Request) or (y) any rejection or dispute
of a Repurchase Request, as applicable.

 

The Seller shall provide to the Depositor and the Certificate Administrator the
Seller’s “Central Index Key” number assigned by the Securities and Exchange
Commission (the “Commission”) and a true, correct and complete copy of the
relevant portions of any Form ABS-15G that the Seller is required to file with
the Commission under Rule 15Ga-1 under the Exchange Act with respect to the
Mortgage Loans, on or before the date that is five (5) Business Days before the
date such Form ABS-15G is required to be filed with the Commission.

 

In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests.

 



-18- 

 

 

Any such information requested shall be provided as promptly as practicable
after such request is made.

 

The Seller agrees that no Rule 15Ga-1 Notice Provider will be required to
provide information in a Rule 15Ga-1 Notice that is protected by the
attorney-client privilege or attorney work product doctrines. In addition, the
Seller hereby acknowledges that (i) any Rule 15Ga-1 Notice provided pursuant to
Section 2.03(a) of the Pooling and Servicing Agreement is so provided only to
assist the Seller, the Depositor and their respective Affiliates to comply with
Rule 15Ga-1 under the Exchange Act, Items 1104 and 1121 of Regulation AB and any
other requirement of law or regulation and (ii)(A) no action taken by, or
inaction of, a Rule 15Ga-1 Notice Provider and (B) no information provided
pursuant to Section 2.03(a) of the Pooling and Servicing Agreement by a Rule
15Ga-1 Notice Provider shall be deemed to constitute a waiver or defense to the
exercise of any legal right the Rule 15Ga-1 Notice Provider may have with
respect to this Agreement, including with respect to any Repurchase Request that
is the subject of a Rule 15Ga-1 Notice.

 

Each party hereto agrees that the receipt of a Rule 15Ga-1 Notice or the
delivery of any notice required to be delivered pursuant to this Section 6(i)
shall not, in and of itself, constitute delivery of notice of, receipt of notice
of, or knowledge of the Seller of, any Material Defect.

 

Each party hereto agrees and acknowledges that, as of the date of this
Agreement, the “Central Index Key” number of the Trust Fund is 0001677913.

 

“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.

 

(j)          The Seller hereby acknowledges and agrees that it and the Purchaser
have engaged KPMG LLP (the “Accounting Firm”) to perform “due diligence
services” (as defined in Rule 17g-10 under the Exchange Act) with respect to the
Mortgage Loans and to prepare a “third-party due diligence report” (as defined
in Rule 15Ga-2 under the Exchange Act) (the “Accountant’s Third-Party Due
Diligence Report”) in connection therewith. The Seller hereby represents and
warrants to, and covenants with, the Depositor that, except with respect to the
Accounting Firm and the Accountant’s Third-Party Due Diligence Report, the
Seller, as of the Closing Date, (A) has not obtained any “third-party due
diligence report” (as defined in Rule 15Ga-2 under the Exchange Act), and (B)
has not retained any third party to engage in, and will not retain any third
party to engage in, any activity that constitutes “due diligence services” (as
defined in Rule 17g-10 under the Exchange Act) with respect to the Mortgage
Loans, unless, in the case of the immediately preceding clause (B) and following
the Closing Date, the Seller (i) provides prior written notice to the Depositor,
(ii) requires the third-party due diligence provider to comply with its
obligations under Section 15E(s)(4)(B) of, and Rule 17g-10 under, the Exchange
Act (including with respect to the timely delivery to any applicable NRSRO and
to the Depositor of a Form ABS Due Diligence-15E), and (iii) facilitates the
Depositor’s compliance with Rule 17g-5(a)(3)(iii)(E) under the Exchange Act,
with respect thereto. The Seller further represents and warrants that no portion
of the Accountant’s Third-Party Due Diligence Report contains, with respect to
the information contained therein with respect to the Mortgage Loans, any names,
addresses, other personal identifiers or zip codes with respect to

 



-19- 

 

 

any individuals, or any other personally identifiable or other information that
would be associated with an individual, including without limitation any
“nonpublic personal information” within the meaning of Title V of the
Gramm-Leach-Bliley Financial Services Modernization Act of 1999. The
Underwriters and Initial Purchasers are third-party beneficiaries of the
provisions set forth in this Section 6(j).

 

(k)          The Seller further represents and warrants that, with respect to
any Mortgage Loan that is, or that at any time that any Certificate is
outstanding becomes, part of an Outside Serviced Loan Combination (and for which
the depositor under the Outside Servicing Agreement is not the Purchaser), the
related Outside Servicing Agreement contains, or at the time such Outside
Servicing Agreement is executed and delivered will contain, terms and provisions
(or, to the extent specified on Exhibit E to this Agreement, the related
Co-Lender Agreement contains terms and provisions) that are designed to comply
in all material respects with the provisions set forth on Exhibit E to this
Agreement. The Seller further represents and warrants that, with respect to any
Mortgage Loan that is, or that at any time that any Certificate is outstanding
becomes, part of an Outside Serviced Loan Combination (and for which the
depositor under the Outside Servicing Agreement is the Purchaser), the related
Co-Lender Agreement does not contain any terms or provisions that conflict with
(or that will conflict with) any terms or provisions in the related Outside
Servicing Agreement that are designed to comply in all material respects with
the provisions set forth on Exhibit E to this Agreement.

 

SECTION 7     Review of Mortgage File. The parties hereto acknowledge that the
Custodian will be required to review the Mortgage Files pursuant to Section 2.02
of the Pooling and Servicing Agreement and if it finds any document or documents
not to have been properly executed, or to be missing or to be defective on its
face in any material respect, to notify the Purchaser, which shall promptly
notify the Seller.

 

SECTION 8     Conditions to Closing. The obligation of the Seller to sell the
Mortgage Loans shall be subject to the Seller having received the purchase price
for the Mortgage Loans as contemplated by Section 1 of this Agreement. The
obligations of the Purchaser to purchase the Mortgage Loans shall be subject to
the satisfaction, on or prior to the Closing Date, of the following conditions:

 

(a)          Each of the obligations of the Seller required to be performed by
it at or prior to the Closing Date pursuant to the terms of this Agreement shall
have been duly performed and complied with and all of the representations and
warranties of the Seller under this Agreement shall, subject to any applicable
exceptions set forth on Exhibit C to this Agreement, be true and correct in all
material respects as of the Closing Date or as of such other date as of which
such representation is made under the terms of Exhibit B to this Agreement, and
no event shall have occurred as of the Closing Date which would constitute a
default on the part of the Seller under this Agreement, and the Purchaser shall
have received a certificate to the foregoing effect signed by the Seller
substantially in the form of Exhibit D to this Agreement.

 

(b)          The Pooling and Servicing Agreement (to the extent it affects the
obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers and their respective counsel in their

 



-20- 

 

 

reasonable discretion, shall be duly executed and delivered by all signatories
as required pursuant to the terms thereof.

 

(c)         The Purchaser shall have received the following additional closing
documents:

 

(i)          copies of the Seller’s Articles of Association, charter, by-laws or
other organizational documents and all amendments, revisions, restatements and
supplements thereof, certified as of a recent date by the Secretary of the
Seller;

 

(ii)         a certificate as of a recent date of the Secretary of State of the
State of Delaware to the effect that the Seller is duly organized, existing and
in good standing in the State of Delaware;

 

(iii)        an officer’s certificate of the Seller in form reasonably
acceptable to the Underwriters, the Initial Purchasers and each Rating Agency;

 

(iv)        an opinion of counsel of the Seller, subject to customary exceptions
and carve-outs, in form reasonably acceptable to the Underwriters, the Initial
Purchasers and each Rating Agency; and

 

(v)         a letter from counsel of the Seller substantially to the effect that
(a) nothing has come to such counsel’s attention that would lead such counsel to
believe that the agreed upon sections of the Preliminary Prospectus, the
Prospectus, the Preliminary Offering Circular or the Final Offering Circular
(each as defined in the Indemnification Agreement), as of the date thereof or as
of the Closing Date (or, in the case of the Preliminary Prospectus or the
Preliminary Offering Circular, solely as of the time of sale) contained or
contain, as applicable, with respect to the Seller Information, any untrue
statement of a material fact or omitted or omit to state a material fact
necessary in order to make the statements therein relating to the Seller
Information, in the light of the circumstances under which they were made, not
misleading and (b) the Seller Information in the Prospectus appears to be
appropriately responsive in all material respects to the applicable requirements
of Regulation AB.

 

(d)         The Public Certificates shall have been concurrently issued and sold
pursuant to the terms of the Underwriting Agreement. The Private Certificates
shall have been concurrently issued and sold pursuant to the terms of the
Certificate Purchase Agreement.

 

(e)         The Seller shall have executed and delivered concurrently herewith
the Indemnification Agreement.

 

(f)          The Seller shall furnish the Purchaser, the Underwriters and the
Initial Purchasers with such other certificates of its officers or others and
such other documents and opinions to evidence fulfillment of the conditions set
forth in this Agreement as the Purchaser and its counsel may reasonably request.

 

(g)         An officer of the Seller (i) prior to the delivery of the
Preliminary Prospectus to investors, shall have delivered to the Depositor for
the benefit of the Chief

 



-21- 

 

 

Executive Officer of the Depositor a sub-certification (the “Preliminary
Mortgage Loan Seller Sub-Certification”) to the certification provided by the
Chief Executive Officer of the Depositor to the Commission pursuant to
Regulation AB; and (ii) prior to the delivery of the Prospectus to investors,
shall have delivered to the Depositor for the benefit of the Chief Executive
Officer of the Depositor a sub-certification (the “Mortgage Loan Seller
Sub-Certification”) to the certification provided by the Chief Executive Officer
of the Depositor to the Commission pursuant to Regulation AB.

 

SECTION 9     Closing. The closing for the purchase and sale of the Mortgage
Loans shall take place at the offices of Orrick, Herrington & Sutcliffe LLP, New
York, New York, at 10:00 a.m., on the Closing Date or such other place and time
as the parties shall agree.

 

SECTION 10     Expenses. The Seller shall pay its pro rata share (the Seller’s
pro rata portion to be determined according to the percentage that the aggregate
principal balance as of the Cut-Off Date of all the Mortgage Loans represents as
to the aggregate principal balance as of the Cut-Off Date of all the mortgage
loans to be included in the Trust Fund) of all costs and expenses of the
Purchaser in connection with the transactions contemplated herein, including,
but not limited to: (i) the costs and expenses of the Purchaser in connection
with the purchase of the Mortgage Loans; (ii) the costs and expenses of
reproducing and delivering the Pooling and Servicing Agreement and this
Agreement and printing (or otherwise reproducing) and delivering the
Certificates; (iii) the reasonable and documented fees, costs and expenses of
the Trustee, the Certificate Administrator, the Master Servicer, the Special
Servicer, the Operating Advisor, the Asset Representations Reviewer and their
respective counsel; (iv) the fees and disbursements of a firm of certified
public accountants selected by the Purchaser and the Seller with respect to
numerical information in respect of the Mortgage Loans and the Certificates
included in the Preliminary Prospectus, the Prospectus, the Preliminary Offering
Circular, the Final Offering Circular and any related disclosure for the initial
Form 8-K, including the cost of obtaining any “comfort letters” with respect to
such items; (v) the costs and expenses in connection with the qualification or
exemption of the Certificates under state securities or blue sky laws, including
filing fees and reasonable fees and disbursements of counsel in connection
therewith; (vi) the costs and expenses in connection with any determination of
the eligibility of the Certificates for investment by institutional investors in
any jurisdiction and the preparation of any legal investment survey, including
reasonable fees and disbursements of counsel in connection therewith; (vii) the
costs and expenses in connection with printing (or otherwise reproducing) and
delivering the Registration Statement (as such term is defined in the
Indemnification Agreement), Preliminary Prospectus, Prospectus, Preliminary
Offering Circular and Final Offering Circular and the reproducing and delivery
of this Agreement and the furnishing to the Underwriters of such copies of the
Registration Statement, Preliminary Prospectus, Prospectus, Preliminary Offering
Circular, Final Offering Circular and this Agreement as the Underwriters may
reasonably request; (viii) the fees of the rating agency or agencies requested
to rate the Certificates; (ix) the reasonable fees and expenses of Orrick,
Herrington & Sutcliffe LLP as counsel to the Depositor; and (x) the reasonable
fees and expenses of Mayer Brown LLP, as counsel to the Underwriters and the
Initial Purchasers.

 

If the Seller elects to exercise its rights under Section 12.14 of the Pooling
and Servicing Agreement, then the Seller shall pay the reasonable costs and
expenses (if any) of the

 



-22- 

 

 

Depositor, Master Servicer, Special Servicer and Trustee resulting from such
parties’ obligations to cooperate with the Seller under Section 12.14 of the
Pooling and Servicing Agreement.

 

SECTION 11     Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement. Furthermore, the
parties shall in good faith endeavor to replace any provision held to be invalid
or unenforceable with a valid and enforceable provision which most closely
resembles, and which has the same economic effect as, the provision held to be
invalid or unenforceable.

 

SECTION 12     Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.

 

SECTION 13     Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

SECTION 14     Submission to Jurisdiction. EACH OF THE PARTIES HERETO
IRREVOCABLY (I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK LOCATED IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED
IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW; AND (IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A
COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER
AND AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY MANNER PERMITTED BY LAW.

 

SECTION 15     No Third-Party Beneficiaries. The parties do not intend the
benefits of this Agreement to inure to any third party except as expressly set
forth in Section 6 and Section 16.

 



-23- 

 

 

SECTION 16     Assignment. The Seller hereby acknowledges that the Purchaser
has, concurrently with the execution hereof, executed and delivered the Pooling
and Servicing Agreement and that, in connection therewith, it has assigned its
rights hereunder to the Trustee for the benefit of the Certificateholders. The
Seller hereby acknowledges its obligations pursuant to Sections 2.01, 2.02 and
2.03 of the Pooling and Servicing Agreement. This Agreement shall bind and inure
to the benefit of and be enforceable by the Seller, the Purchaser and their
permitted successors and assigns. Any Person into which the Seller may be merged
or consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Seller may become a party, or any Person succeeding
to all or substantially all of the business of the Seller, shall be the
successor to the Seller hereunder without any further act. The warranties and
representations and the agreements made by the Seller herein shall survive
delivery of the Mortgage Loans to the Trustee, but shall not be further assigned
by the Trustee to any Person.

 

SECTION 17     Notices. All communications hereunder shall be in writing and
effective only upon receipt and (i) if sent to the Purchaser, will be mailed,
hand delivered, couriered or sent by fax transmission or electronic mail and
confirmed to it at Citigroup Commercial Mortgage Securities Inc., 390 Greenwich
Street, 5th Floor, New York, New York 10013, to the attention of Paul
Vanderslice, fax number (212) 723-8599, and 390 Greenwich Street, 7th Floor, New
York, New York 10013, to the attention of Richard Simpson, fax number (646)
328-2943, and 388 Greenwich Street, 17th Floor, New York, New York 10013, to the
attention of Ryan M. O’Connor, fax number (646) 862-8988, and with an electronic
copy emailed to Richard Simpson at richard.simpson@citi.com and to Ryan M.
O’Connor at ryan.m.oconnor@citi.com, (ii) if sent to the Seller, will be mailed,
hand delivered, couriered or sent by fax transmission or electronic mail and
confirmed to it at Starwood Mortgage Funding V LLC, 1601 Washington Ave., Suite
800, Miami Beach, Florida 33139, Attention: Leslie K. Fairbanks, Executive Vice
President, fax number: (305) 695-5449, e-mail: lfairbanks@starwood.com, with a
copy to: LNR Property LLC, 1601 Washington Ave., Suite 800, Miami Beach, Florida
33139, Attention: Vincent Kallaher, Senior Vice President, fax number: (305)
695-5449, email: vkallaher@lnrproperty.com, with a copy to: LNR Property LLC,
1601 Washington Ave., Suite 800, Miami Beach, Florida 33139, Attention: General
Counsel, fax number: (305) 695-5449, email: srivers@lnrproperty.com, and
(iii) in the case of any of the preceding parties, such other address as may
hereafter be furnished to the other party in writing by such parties.

 

SECTION 18     Amendment. This Agreement may be amended only by a written
instrument which specifically refers to this Agreement and is executed by the
Purchaser and the Seller. This Agreement shall not be deemed to be amended
orally or by virtue of any continuing custom or practice. No amendment to the
Pooling and Servicing Agreement which relates to defined terms contained therein
or to any obligations or rights of the Seller whatsoever shall be effective
against the Seller unless the Seller shall have agreed to such amendment in
writing.

 

SECTION 19     Counterparts. This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.

 



-24- 

 

 

SECTION 20     Exercise of Rights. No failure or delay on the part of any party
to exercise any right, power or privilege under this Agreement and no course of
dealing between the Seller and the Purchaser shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege. Except as set forth in Section 6(h) of this
Agreement, the rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies which any party would otherwise have
pursuant to law or equity. No notice to or demand on any party in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances, or constitute a waiver of the right of either party to any other
or further action in any circumstances without notice or demand.

 

SECTION 21     No Partnership. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties hereto.
Nothing herein contained shall be deemed or construed as creating an agency
relationship between the Purchaser and the Seller and neither party shall take
any action which could reasonably lead a third party to assume that it has the
authority to bind the other party or make commitments on such party’s behalf.

 

SECTION 22     Miscellaneous. This Agreement supersedes all prior agreements and
understandings relating to the subject matter hereof. Neither this Agreement nor
any term hereof may be waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
waiver, discharge or termination is sought.

 

SECTION 23     Further Assurances. The Seller and Purchaser each agree to
execute and deliver such instruments and take such further actions as any party
hereto may, from time to time, reasonably request in order to effectuate the
purposes and carry out the terms of this Agreement.

 

* * * * * *

 

-25- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.

 



  CITIGROUP COMMERCIAL MORTGAGE SECURITIES INC.         By: /s/ Richard W.
Simpson     Name: Richard W. Simpson     Title: Authorized Signatory

 



  STARWOOD MORTGAGE FUNDING V LLC         By: /s/ Jerry Hirschkorn     Name:
Jerry Hirschkorn     Title: Vice President



 

Signature Page - CGCMT 2016-P4 – SMF V Mortgage Loan Purchase Agreement

 

 

 

 

EXHIBIT A

MORTGAGE LOAN SCHEDULE 

 

A-1 

 

 



 

CGCMT 2016-P4 Mortgage Loan Schedule - Starwood Mortgage Funding V LLC

 

                  Original Remaining   Remaining       Control   Loan          
Cut-Off Date Mortgage Term To   Amortization Term Master Servicing Primary
Servicing Subservicing Number Footnotes Number Property Name Address City State
Zip Code Balance ($) Rate Maturity Date Maturity Date (Mos.) Fee Rate (%) Fee
Rate (%) Fee Rate (%) 6   1.00 Shoreline Village 401 - 435 Shoreline Village
Drive Long Beach California 90802 29,500,000.00 4.25000% 120 7/6/2026 360
0.00250% 0.00250% 0.00000% 18 (11) 2.00 Embassy Suites Lake Buena Vista 8100
Lake Street Orlando Florida 32836 13,971,307.53 5.48000% 120 5/6/2026 358
0.00250% 0.00000% 0.00000% 28   3.00 600 Independence Parkway 600 Independence
Parkway Chesapeake Virginia 23320 10,750,000.00 4.53800% 120 7/6/2026 360
0.00250% 0.00250% 0.00000% 32   4.00 Kendallwood Shopping Center 33250 Twelve
Mile Road Farmington Hills Michigan 48334 8,650,000.00 4.60000% 120 7/6/2026 360
0.00250% 0.00000% 0.05000% 34   5.00 555 Briarwood Circle 555 Briarwood Circle
Ann Arbor Michigan 48108 7,800,000.00 4.79700% 120 7/6/2026 360 0.00250%
0.00000% 0.05000% 36   6.00 Paradise Hills 10602 North 32nd Street Phoenix
Arizona 85028 6,550,000.00 5.70800% 60 7/6/2021 360 0.00250% 0.00250% 0.00000%
37   7.00 Holiday Inn Express - Guymon 701 Southeast Highway 3 Guymon Oklahoma
73942 5,950,000.00 5.50000% 120 7/6/2026 240 0.00250% 0.00250% 0.00000% 38  
8.00 Sorrento Mesa Crossroads 10066-10068 Pacific Heights Boulevard San Diego
California 92121 5,900,000.00 4.67000% 120 6/6/2026 360 0.00250% 0.00250%
0.00000% 42   9.00 Bernalillo Marketplace 120-180 East US Highway 550 Bernalillo
New Mexico 87004 4,800,000.00 4.75000% 120 7/6/2026 360 0.00250% 0.00250%
0.05000% 43   10.00 McMinnville Town Center 1431-1691 Northeast Highway 99 West
McMinnville Oregon 97128 4,125,000.00 4.57800% 120 6/6/2026 360 0.00250%
0.00250% 0.00000%

 



 

 

 

CGCMT 2016-P4 Mortgage Loan Schedule - Starwood Mortgage Funding V LLC

 

                          Serviced Companion Loan   Serviced Companion Loan    
          Crossed With             Remaining Serviced Companion Loan Remaining
Serviced Companion Loan Control   Loan   Outside Servicing Mortgage Other Loans
ARD Final ARD Serviced Companion Loan Serviced Companion Loan Serviced Companion
Loan Term To Maturity Amortization Term Servicing Number Footnotes Number
Property Name Fee Rate (%) Loan Seller (Crossed Group) (Yes/No) Maturity Date
Revised Rate Flag Cut-off Balance Interest Rate Maturity Date (Mos.) Fees 6  
1.00 Shoreline Village 0.00000% SMF V NAP No 7/6/2026                 18 (11)
2.00 Embassy Suites Lake Buena Vista 0.00250% SMF V NAP No 5/6/2026            
    28   3.00 600 Independence Parkway 0.00000% SMF V NAP No 7/6/2026          
      32   4.00 Kendallwood Shopping Center 0.00000% SMF V NAP No 7/6/2026      
          34   5.00 555 Briarwood Circle 0.00000% SMF V NAP No 7/6/2026        
        36   6.00 Paradise Hills 0.00000% SMF V NAP No 7/6/2021                
37   7.00 Holiday Inn Express - Guymon 0.00000% SMF V NAP No 7/6/2026          
      38   8.00 Sorrento Mesa Crossroads 0.00000% SMF V NAP No 6/6/2026        
        42   9.00 Bernalillo Marketplace 0.00000% SMF V NAP No 7/6/2026        
        43   10.00 McMinnville Town Center 0.00000% SMF V NAP No 6/6/2026      
         



 

(11) The Cut-off Date Balance of $13,971,308 represents the non-controlling note
A-1-B of a $41,913,923 loan combination evidenced by three pari passu notes. The
controlling note A-1-A has a Cut-off Date Balance of $16,965,159 and is expected
to be contributed to one or more future securitization transactions. The
non-controlling note A-2 has a Cut-off Date Balance of $10,977,456 and was
contributed to the CGCMT 2016-C1 securitization transaction. Cut-off Date LTV
Ratio, LTV Ratio at Maturity, Underwritten NCF DSCR, Debt Yield on Underwritten
Net Operating Income, Debt Yield on Underwritten Net Cash Flow and Loan Per Unit
calculations are based on the loan combination Cut-off Date Balance of
$41,913,923.

 



 

 

 



 

 

EXHIBIT B

MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES


 

(1)Whole Loan; Ownership of Mortgage Loans. Except with respect to a Mortgage
Loan that is part of a Loan Combination, each Mortgage Loan is a whole loan and
not a participation interest in a Mortgage Loan. Each Mortgage Loan that is part
of a Loan Combination is a senior or pari passu portion of a whole loan
evidenced by a senior or pari passu note. At the time of the sale, transfer and
assignment to Depositor, no Mortgage Note or Mortgage was subject to any
assignment (other than assignments to the Seller), participation or pledge, and
the Seller had good title to, and was the sole owner of, each Mortgage Loan free
and clear of any and all liens, charges, pledges, encumbrances, participations,
any other ownership interests on, in or to such Mortgage Loan other than any
servicing rights appointment or similar agreement, any Outside Servicing
Agreement with respect to an Outside Serviced Mortgage Loan and rights of the
holder of a related Companion Loan pursuant to a Co-Lender Agreement. The Seller
has full right and authority to sell, assign and transfer each Mortgage Loan,
and the assignment to Depositor constitutes a legal, valid and binding
assignment of such Mortgage Loan free and clear of any and all liens, pledges,
charges or security interests of any nature encumbering such Mortgage Loan other
than the rights of the holder of a related Companion Loan pursuant to a
Co-Lender Agreement.

 

(2)Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of
Leases (if a separate instrument), guaranty and other agreement executed by or
on behalf of the related Mortgagor, guarantor or other obligor in connection
with such Mortgage Loan is the legal, valid and binding obligation of the
related Mortgagor, guarantor or other obligor (subject to any non-recourse
provisions contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law)
and (ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the Mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).

 

Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based

 



B-1 

 

 

on intentional fraud by the Seller in connection with the origination of the
Mortgage Loan, that would deny the Mortgagee the principal benefits intended to
be provided by the Mortgage Note, Mortgage or other Loan Documents.

 

(3)Mortgage Provisions. The Loan Documents for each Mortgage Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical realization against the Mortgaged Property of the principal
benefits of the security intended to be provided thereby, including realization
by judicial or, if applicable, nonjudicial foreclosure subject to the
limitations set forth in the Standard Qualifications.

 

(4)Mortgage Status; Waivers and Modifications. Since origination and except by
written instruments set forth in the related Mortgage File (a) the material
terms of such Mortgage, Mortgage Note, Mortgage Loan guaranty, and related Loan
Documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any respect which materially interferes
with the security intended to be provided by such Mortgage; (b) no related
Mortgaged Property or any portion thereof has been released from the lien of the
related Mortgage in any manner which materially interferes with the security
intended to be provided by such Mortgage or the use or operation of the
remaining portion of such Mortgaged Property; and (c) neither the related
Mortgagor nor the related guarantor has been released from its material
obligations under the Mortgage Loan.

 

(5)Lien; Valid Assignment. Subject to the Standard Qualifications, each
assignment of Mortgage and assignment of Assignment of Leases to the Trust Fund
constitutes a legal, valid and binding assignment to the Trust Fund. Each
related Mortgage and Assignment of Leases is freely assignable without the
consent of the related Mortgagor. Each related Mortgage is a legal, valid and
enforceable first lien on the related Mortgagor’s fee (or if identified on the
Mortgage Loan Schedule, leasehold) interest in the Mortgaged Property in the
principal amount of such Mortgage Loan or allocated loan amount (subject only to
Permitted Encumbrances (as defined below) and the exceptions to paragraph (6)
set forth on Exhibit C (each such exception, a “Title Exception”)), except as
the enforcement thereof may be limited by the Standard Qualifications. Such
Mortgaged Property (subject to and excepting Permitted Encumbrances and the
Title Exceptions) as of origination was, and as of the Cut-Off Date, to the
Seller’s knowledge, is free and clear of any recorded mechanics’ liens, recorded
materialmen’s liens and other recorded encumbrances which are prior to or equal
with the lien of the related Mortgage, except those which are bonded over,
escrowed for or insured against by a lender’s title insurance policy (as
described below), and, to the Seller’s knowledge and subject to the rights of
tenants (as tenants only) (subject to and excepting Permitted Encumbrances and
the Title Exceptions), no rights exist which under law could give rise to any
such lien or encumbrance that would be prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below).
Notwithstanding anything herein to the contrary, no representation is made as to
the perfection of any security interest in rents or other personal property to
the extent that possession or control of such items or actions other than the
filing of Uniform Commercial Code financing statements is required in order to
effect such perfection.

 



B-2 

 

 

(6)Permitted Liens; Title Insurance. Each Mortgaged Property securing a Mortgage
Loan is covered by an American Land Title Association loan title insurance
policy or a comparable form of loan title insurance policy approved for use in
the applicable jurisdiction (or, if such policy is yet to be issued, by a pro
forma policy, a preliminary title policy with escrow instructions or a “marked
up” commitment, in each case binding on the title insurer) (the “Title Policy”)
in the original principal amount of such Mortgage Loan (or with respect to a
Mortgage Loan secured by multiple properties, an amount equal to at least the
allocated loan amount with respect to the Title Policy for each such property)
after all advances of principal (including any advances held in escrow or
reserves), that insures for the benefit of the owner of the indebtedness secured
by the Mortgage, the first priority lien of the Mortgage, which lien is subject
only to (a) the lien of current real property taxes, water charges, sewer rents
and assessments due and payable but not yet delinquent; (b) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record; (c) the exceptions (general and specific) and exclusions set
forth in such Title Policy; (d) other matters to which like properties are
commonly subject; (e) the rights of tenants (as tenants only) under leases
(including subleases) pertaining to the related Mortgaged Property and
condominium declarations; (f) if the related Mortgage Loan constitutes a
Cross-Collateralized Mortgage Loan, the lien of the Mortgage for another
Mortgage Loan contained in the same Cross-Collateralized Group; and (g) if the
related Mortgage Loan is part of a Loan Combination, the rights of the holder(s)
of the related Companion Loan(s) pursuant to the related Co-Lender Agreement;
provided that none of items (a) through (g), individually or in the aggregate,
materially and adversely interferes with the value or current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
the Mortgagor’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”). For purposes of clause (a) of the
immediately preceding sentence, any such taxes, assessments and other charges
shall not be considered delinquent until the date on which interest and/or
penalties would first be payable thereon. Except as contemplated by clauses (f)
and (g) of the second preceding sentence, none of the Permitted Encumbrances are
mortgage liens that are senior to or coordinate and co-equal with the lien of
the related Mortgage. Such Title Policy (or, if it has yet to be issued, the
coverage to be provided thereby) is in full force and effect, all premiums
thereon have been paid and no claims have been made by the Seller thereunder and
no claims have been paid thereunder. Neither the Seller, nor to the Seller’s
knowledge, any other holder of the Mortgage Loan, has done, by act or omission,
anything that would materially impair the coverage under such Title Policy.

 

(7)Junior Liens. It being understood that B notes secured by the same Mortgage
as a Mortgage Loan are not subordinate mortgages or junior liens, except for any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, there are no subordinate mortgages or junior liens securing the
payment of money encumbering the related Mortgaged Property (other than
Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics’ and materialmen’s liens (which are the subject of the representation
in paragraph (5) above), and equipment and other personal property financing).
Except as set forth on Exhibit B-30-1, the Seller has no knowledge of any
mezzanine debt secured directly by interests in the related Mortgagor.

 



B-3 

 

 

(8)Assignment of Leases and Rents. There exists as part of the related Mortgage
File an Assignment of Leases (either as a separate instrument or incorporated
into the related Mortgage). Subject to the Permitted Encumbrances and the Title
Exceptions, each related Assignment of Leases creates a valid first-priority
collateral assignment of, or a valid first-priority lien or security interest
in, rents and certain rights under the related lease or leases, subject only to
a license granted to the related Mortgagor to exercise certain rights and to
perform certain obligations of the lessor under such lease or leases, including
the right to operate the related leased property, except as the enforcement
thereof may be limited by the Standard Qualifications. The related Mortgage or
related Assignment of Leases, subject to applicable law, provides that, upon an
event of default under the Mortgage Loan, a receiver is permitted to be
appointed for the collection of rents or for the related Mortgagee to enter into
possession to collect the rents or for rents to be paid directly to the
Mortgagee.

 

(9)UCC Filings. If the related Mortgaged Property is operated as a hospitality
property, the Seller has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, submitted in proper form for filing
and/or recording), UCC financing statements in the appropriate public filing
and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Mortgagor and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Loan Documents or any other personal property
leases applicable to such personal property), to the extent perfection may be
effected pursuant to applicable law by recording or filing, as the case may be.
Subject to the Standard Qualifications, each related Mortgage (or equivalent
document) creates a valid and enforceable lien and security interest on the
items of personalty described above. No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC financing statements are required in order to effect such perfection.

 

(10)Condition of Property. The Seller or the originator of the Mortgage Loan
inspected or caused to be inspected each related Mortgaged Property within six
months of origination of the Mortgage Loan and within thirteen months of the
Cut-Off Date.

 

An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than thirteen
months prior to the Cut-Off Date. To the Seller’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Closing Date, each related Mortgaged
Property was free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Mortgage Loan.

 

(11)Taxes and Assessments. As of the date of origination and, to the Seller’s
knowledge, as of the Cut-Off Date, all taxes, governmental assessments and other
outstanding

 



B-4 

 

 



 governmental charges (including, without limitation, water and sewage charges),
or installments thereof, which could be a lien on the related Mortgaged Property
that would be of equal or superior priority to the lien of the Mortgage and that
prior to the Cut-Off Date have become delinquent in respect of each related
Mortgaged Property have been paid, or an escrow of funds has been established in
an amount sufficient to cover such payments and reasonably estimated interest
and penalties, if any, thereon. For purposes of this representation and
warranty, real estate taxes and governmental assessments and other outstanding
governmental charges and installments thereof shall not be considered delinquent
until the date on which interest and/or penalties would first be payable
thereon.



 

(12)Condemnation. As of the date of origination and to the Seller’s knowledge as
of the Cut-Off Date, there is no proceeding pending, and, to the Seller’s
knowledge as of the date of origination and as of the Cut-Off Date, there is no
proceeding threatened, for the total or partial condemnation of such Mortgaged
Property that would have a material adverse effect on the value, use or
operation of the Mortgaged Property.

 

(13)Actions Concerning Mortgage Loan. As of the date of origination and to the
Seller’s knowledge as of the Cut-Off Date, there was no pending or filed action,
suit or proceeding, arbitration or governmental investigation involving any
Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged Property, an
adverse outcome of which would reasonably be expected to materially and
adversely affect (a) such Mortgagor’s title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to
perform under the related Mortgage Loan, (d) such guarantor’s ability to perform
under the related guaranty, (e) the principal benefit of the security intended
to be provided by the Loan Documents or (f) the current principal use of the
Mortgaged Property.

 

(14)Escrow Deposits. All escrow deposits and payments required to be escrowed
with Mortgagee pursuant to each Mortgage Loan are in the possession, or under
the control, of the Seller or its servicer, and there are no deficiencies
(subject to any applicable grace or cure periods) in connection therewith, and
all such escrows and deposits (or the right thereto) that are required to be
escrowed with Mortgagee under the related Loan Documents are being conveyed by
the Seller to Depositor or its servicer.

 

(15)No Holdbacks. The principal amount of the Mortgage Loan stated on the
Mortgage Loan Schedule has been fully disbursed as of the Closing Date and there
is no requirement for future advances thereunder (except in those cases where
the full amount of the Mortgage Loan has been disbursed but a portion thereof is
being held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Mortgaged Property, the Mortgagor or other considerations determined by
the Seller to merit such holdback).

 

(16)Insurance. Each related Mortgaged Property is, and is required pursuant to
the related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of

 



B-5 

 

 



 the related Loan Documents and having a claims-paying or financial strength
rating of at least “A-:VIII” from A.M. Best Company or “A3” (or the equivalent)
from Moody’s Investors Service, Inc. or “A-” from S&P Global Ratings
(collectively the “Insurance Rating Requirements”), in an amount (subject to a
customary deductible) not less than the lesser of (1) the original principal
balance of the Mortgage Loan and (2) the full insurable value on a replacement
cost basis of the improvements, furniture, furnishings, fixtures and equipment
owned by the Mortgagor and included in the Mortgaged Property (with no deduction
for physical depreciation), but, in any event, not less than the amount
necessary or containing such endorsements as are necessary to avoid the
operation of any coinsurance provisions with respect to the related Mortgaged
Property.

  

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).

 

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as a “Special Flood Hazard Area,” the
related Mortgagor is required to maintain insurance in the maximum amount
available under the National Flood Insurance Program.

 

If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.

 

The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.

 

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained from an insurer rated at least “A:VIII” by A.M.
Best Company or “A3” (or the equivalent) from Moody’s

 



B-6 

 

 

Investors Service, Inc. or “A-” by S&P Global Ratings in an amount not less than
100% of the SEL.

 

The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan (or related Loan
Combination), the Mortgagee (or a trustee appointed by it) having the right to
hold and disburse such proceeds as the repair or restoration progresses, or (b)
to the payment of the outstanding principal balance of such Mortgage Loan
together with any accrued interest thereon.

 

All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-Off Date have been paid, and such insurance policies name
the Mortgagee under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee. Each related Mortgage Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s reasonable cost and expense and to charge such
Mortgagor for related premiums. All such insurance policies (other than
commercial liability policies) require at least 10 days’ prior notice to the
Mortgagee of termination or cancellation arising because of nonpayment of a
premium and at least 30 days’ prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by the Seller.

 

(17)Access; Utilities; Separate Tax Lots. Based solely on evaluation of the
Title Policy (as defined in paragraph (6) of this Exhibit B) and survey, if any,
an engineering report or property condition assessment as described in paragraph
(10) of this Exhibit B, applicable local law compliance materials as described
in paragraph (24) of this Exhibit B, and the ESA (as defined in paragraph (40)
of this Exhibit B), each Mortgaged Property (a) is located on or adjacent to a
public road and has direct legal access to such road, or has access via an
irrevocable easement or irrevocable right of way permitting ingress and egress
to/from a public road, (b) is served by or has uninhibited access rights to
public or private water and sewer (or well and septic) and all required
utilities, all of which are appropriate for the current use of the Mortgaged
Property, and (c) constitutes one or more separate tax parcels which do not
include any property which is not part of the Mortgaged Property or is subject
to an endorsement under the related Title Policy insuring the Mortgaged
Property, or in certain cases, an application has been, or will be, made to the
applicable governing authority for creation of separate tax lots, in which case
the Mortgage Loan requires the Mortgagor to escrow an amount sufficient to pay
taxes for the existing tax parcel of which the Mortgaged Property is a part
until the separate tax lots are created.

 

(18)No Encroachments. To the Seller’s knowledge based solely on surveys obtained
in connection with origination and the Mortgagee’s Title Policy (or, if such
policy is not yet issued, a pro forma title policy, a preliminary title policy
with escrow instructions or a

 



B-7 

 

 



 “marked up” commitment) obtained in connection with the origination of each
Mortgage Loan, all material improvements that were included for the purpose of
determining the appraised value of the related Mortgaged Property at the time of
the origination of such Mortgage Loan are within the boundaries of the related
Mortgaged Property, except encroachments that do not materially and adversely
affect the value or current use of such Mortgaged Property or for which
insurance or endorsements were obtained under the Title Policy. No improvements
on adjoining parcels encroach onto the related Mortgaged Property except for
encroachments that do not materially and adversely affect the value or current
use of such Mortgaged Property or for which insurance or endorsements were
obtained under the Title Policy. No improvements encroach upon any easements
except for encroachments the removal of which would not materially and adversely
affect the value or current use of such Mortgaged Property or for which
insurance or endorsements were obtained under the Title Policy.



 

(19)No Contingent Interest or Equity Participation. No Mortgage Loan has a
shared appreciation feature, any other contingent interest feature or a negative
amortization feature or an equity participation by the Seller (except that any
ARD Mortgage Loan may provide for the accrual of the portion of interest in
excess of the rate in effect prior to its related Anticipated Repayment Date).

 

(20)REMIC. The Mortgage Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (A) the issue price of
the Mortgage Loan to the related Mortgagor at origination did not exceed the
non-contingent principal amount of the Mortgage Loan and (B) either: (a) such
Mortgage Loan is secured by an interest in real property (including buildings
and structural components thereof, but excluding personal property) having a
fair market value (i) at the date the Mortgage Loan (or related Loan
Combination) was originated at least equal to 80% of the adjusted issue price of
the Mortgage Loan (or related Loan Combination) on such date or (ii) at the
Closing Date at least equal to 80% of the adjusted issue price of the Mortgage
Loan (or related Loan Combination) on such date, provided that for purposes
hereof, the fair market value of the real property interest must first be
reduced by (A) the amount of any lien on the real property interest that is
senior to the Mortgage Loan and (B) a proportionate amount of any lien that is
in parity with the Mortgage Loan; or (b) substantially all of the proceeds of
such Mortgage Loan were used to acquire, improve or protect the real property
which served as the only security for such Mortgage Loan (other than a recourse
feature or other third-party credit enhancement within the meaning of Treasury
Regulations Section 1.860G-2(a)(1)(ii)). If the Mortgage Loan was “significantly
modified” prior to the Closing Date so as to result in a taxable exchange under
Section 1001 of the Code, it either (x) was modified as a result of the default
or reasonably foreseeable default of such Mortgage Loan or (y) satisfies the
provisions of either sub-clause (B)(a)(i) above (substituting the date of the
last such modification for the date the Mortgage Loan was originated) or
sub-clause (B)(a)(ii), including the proviso thereto. Any prepayment premium and
yield maintenance charges applicable to the Mortgage Loan constitute “customary
prepayment penalties” within the meaning of Treasury Regulations Section

 



B-8 

 

 



 1.860G-1(b)(2). All terms used in this paragraph shall have the same meanings
as set forth in the related Treasury Regulations.



 

(21)Compliance with Usury Laws. The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charge, or prepayment premiums) of
such Mortgage Loan complied as of the date of origination with, or was exempt
from, applicable state or federal laws, regulations and other requirements
pertaining to usury.

 

(22)Authorized to do Business. To the extent required under applicable law, as
of the Cut-Off Date or as of the date that such entity held the Mortgage Note,
each holder of the Mortgage Note was authorized to originate, acquire and/or
hold (as applicable) the Mortgage Note in the jurisdiction in which each related
Mortgaged Property is located, or the failure to be so authorized does not
materially and adversely affect the enforceability of such Mortgage Loan by the
Trust.

 

(23)Trustee under Deed of Trust. With respect to each Mortgage which is a deed
of trust, as of the date of origination and, to the Seller’s knowledge, as of
the Closing Date, a trustee, duly qualified under applicable law to serve as
such, currently so serves and is named in the deed of trust or has been
substituted in accordance with the Mortgage and applicable law or may be
substituted in accordance with the Mortgage and applicable law by the related
Mortgagee.

 

(24)Local Law Compliance. To the Seller’s knowledge, based upon any of a letter
from any governmental authorities, a legal opinion, an architect’s letter, a
zoning consultant’s report, an endorsement to the related Title Policy, a survey
or other affirmative investigation of local law compliance consistent with the
investigation conducted by the Seller for similar commercial and multifamily
mortgage loans intended for securitization, there are no material violations of
applicable zoning ordinances, building codes and land laws (collectively “Zoning
Regulations”) with respect to the improvements located on or forming part of
each Mortgaged Property securing a Mortgage Loan as of the date of origination
of such Mortgage Loan (or related Loan Combination, as applicable) or as of the
Cut-Off Date, other than those which (i) are insured by the Title Policy or a
law and ordinance insurance policy or (ii) would not have a material adverse
effect on the value, operation or net operating income of the Mortgaged
Property. The terms of the Loan Documents require the Mortgagor to comply in all
material respects with all applicable governmental regulations, zoning and
building laws.

 

(25)Licenses and Permits. Each Mortgagor covenants in the Loan Documents that it
shall keep all material licenses, permits, franchises and applicable
governmental authorizations necessary for its operation of the Mortgaged
Property in full force and effect, and to the Seller’s knowledge based upon any
of a letter from any government authorities or other affirmative investigation
of local law compliance consistent with the investigation conducted by the
Seller for similar commercial and multifamily mortgage loans intended for
securitization, all such material licenses, permits, franchises and applicable
governmental authorizations are in effect or the failure to obtain or maintain
such material licenses, permits, franchises and applicable governmental
authorizations does not materially and adversely affect the use and/or operation
of the Mortgaged Property as

 



B-9 

 

 



 it was used and operated as of the date of origination of the related Mortgage
Loan or the rights of a holder of the related Mortgage Loan. The Mortgage Loan
requires the related Mortgagor to be qualified to do business in the
jurisdiction in which the related Mortgaged Property is located.



 

(26)Recourse Obligations. The Loan Documents for each Mortgage Loan provide that
such Mortgage Loan (a) becomes full recourse to the Mortgagor and guarantor
(which is a natural person or persons, or an entity distinct from the Mortgagor
(but may be affiliated with the Mortgagor) that has assets other than equity in
the related Mortgaged Property that are not de minimis) in any of the following
events: (i) if any voluntary petition for bankruptcy, insolvency, dissolution or
liquidation pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by the Mortgagor; (ii) the Mortgagor or guarantor shall have
colluded with (or, alternatively, solicited or caused to be solicited) other
creditors to cause an involuntary bankruptcy filing with respect to the
Mortgagor or (iii) voluntary transfers of either the Mortgaged Property or
equity interests in Mortgagor made in violation of the Loan Documents; and (b)
contains provisions providing for recourse against the Mortgagor and guarantor
(which is a natural person or persons, or an entity distinct from the Mortgagor
(but may be affiliated with the Mortgagor) that has assets other than equity in
the related Mortgaged Property that are not de minimis), for losses and damages
sustained by reason of Mortgagor’s (i) misappropriation of rents after the
occurrence of an event of default under the Mortgage Loan; (ii) misappropriation
of (A) insurance proceeds or condemnation awards or (B) security deposits or,
alternatively, the failure of any security deposits to be delivered to Mortgagee
upon foreclosure or action in lieu thereof (except to the extent applied in
accordance with leases prior to a Mortgage Loan event of default); (iii) fraud
or intentional material misrepresentation; (iv) breaches of the environmental
covenants in the Loan Documents; or (v) commission of intentional material
physical waste at the Mortgaged Property (but, in some cases, only to the extent
there is sufficient cash flow generated by the related Mortgaged Property to
prevent such waste).

 

(27)Mortgage Releases. The terms of the related Mortgage or related Loan
Documents do not provide for release of any material portion of the Mortgaged
Property from the lien of the Mortgage except (a) a partial release, accompanied
by principal repayment, of not less than a specified percentage at least equal
to the lesser of (i) 110% of the related allocated loan amount of such portion
of the Mortgaged Property and (ii) the outstanding principal balance of the
Mortgage Loan, (b) upon payment in full of such Mortgage Loan, (c) upon a
Defeasance defined in (32) below, (d) releases of out-parcels that are
unimproved or other portions of the Mortgaged Property which will not have a
material adverse effect on the underwritten value of the Mortgaged Property and
which were not afforded any material value in the appraisal obtained at the
origination of the Mortgage Loan and are not necessary for physical access to
the Mortgaged Property or compliance with zoning requirements, or (e) as
required pursuant to an order of condemnation or taking by a State or any
political subdivision or authority thereof. With respect to any partial release
under the preceding clauses (a) or (d), either: (x) such release of collateral
(i) would not constitute a “significant modification” of the subject Mortgage
Loan within the meaning of Treasury Regulations Section 1.860G-2(b)(2) and (ii)
would not cause the subject Mortgage Loan to fail to be a “qualified mortgage”
within the meaning of Section

 



B-10 

 

 

860G(a)(3)(A) of the Code; or (y) the Mortgagee or servicer can, in accordance
with the related Loan Documents, condition such release of collateral on the
related Mortgagor’s delivery of an opinion of tax counsel to the effect
specified in the immediately preceding clause (x). For purposes of the preceding
clause (x), for all Mortgage Loans originated after December 6, 2010, if the
fair market value of the real property constituting such Mortgaged Property
(reduced by (1) the amount of any lien on the real property that is senior to
the Mortgage Loan and (2) a proportionate amount of any lien on the real
property that is in parity with the Mortgage Loan) after the release is not
equal to at least 80% of the principal balance of the Mortgage Loan (or related
Loan Combination) outstanding after the release, the Mortgagor is required to
make a payment of principal in an amount not less than the amount required by
the REMIC Provisions.

 

With respect to any partial release under the preceding clause (e), for all
Mortgage Loans originated after December 6, 2010, the Mortgagor can be required
to pay down the principal balance of the Mortgage Loan (or related Loan
Combination) in an amount not less than the amount required by the REMIC
Provisions and, to such extent, such amount may not be required to be applied to
the restoration of the Mortgaged Property or released to the Mortgagor, if,
immediately after the release of such portion of the Mortgaged Property from the
lien of the Mortgage (but taking into account the planned restoration) the fair
market value of the real property constituting the remaining Mortgaged Property
(reduced by (1) the amount of any lien on the real property that is senior to
the Mortgage Loan and (2) a proportionate amount of any lien on the real
property that is in parity with the Mortgage Loan) is not equal to at least 80%
of the remaining principal balance of the Mortgage Loan (or related Loan
Combination).

 

No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties or a portion
thereof, including due to partial condemnation, other than in compliance with
the REMIC Provisions.

 

(28)Financial Reporting and Rent Rolls. The Loan Documents for each Mortgage
Loan require the Mortgagor to provide the owner or holder of the Mortgage with
quarterly (other than for single-tenant properties) and annual operating
statements, and quarterly (other than for single-tenant properties) rent rolls
for properties that have leases contributing more than 5% of the in-place base
rent and annual financial statements.

 

(29)Acts of Terrorism Exclusion. With respect to each Mortgage Loan over
$20 million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007, and as amended by the Terrorism Risk
Insurance Program Reauthorization Act of 2015 (collectively referred to as
“TRIA”), from coverage, or if such coverage is excluded, it is covered by a
separate terrorism insurance policy. With respect to each other Mortgage Loan,
the related special all-risk insurance policy and business interruption policy
(issued by an insurer meeting the Insurance Rating Requirements) did not, as of
the date of origination of the Mortgage Loan, and, to the Seller’s knowledge, do
not, as of the Cut-Off Date, specifically exclude

 



B-11 

 

 

Acts of Terrorism, as defined in TRIA, from coverage, or if such coverage is
excluded, it is covered by a separate terrorism insurance policy. With respect
to each Mortgage Loan, the related Loan Documents do not expressly waive or
prohibit the Mortgagee from requiring coverage for Acts of Terrorism, as defined
in TRIA, or damages related thereto; provided, however, that if TRIA or a
similar or subsequent statute is not in effect, then, provided that terrorism
insurance is commercially available, the Mortgagor under each Mortgage Loan is
required to carry terrorism insurance, but in such event the Mortgagor shall not
be required to spend more than the Terrorism Cap Amount on terrorism insurance
coverage, and if the cost of terrorism insurance exceeds the Terrorism Cap
Amount, the Mortgagor is required to purchase the maximum amount of terrorism
insurance available with funds equal to the Terrorism Cap Amount. The “Terrorism
Cap Amount” is the specified percentage (which is at least equal to 200%) of the
amount of the insurance premium that is payable at such time in respect of the
property and business interruption/rental loss insurance required under the
related Loan Documents (without giving effect to the cost of terrorism and
earthquake components of such casualty and business interruption/rental loss
insurance).

 

(30)Due on Sale or Encumbrance. Subject to specific exceptions set forth below,
each Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Loan Documents (which provide for transfers without
the consent of the Mortgagee which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan Documents), (a)
the related Mortgaged Property, or any equity interest of greater than 50% in
the related Mortgagor, is directly or indirectly pledged, transferred or sold,
other than as related to (i) family and estate planning transfers or transfers
upon death or legal incapacity, (ii) transfers to certain affiliates as defined
in the related Loan Documents, (iii) transfers of less than, or other than, a
controlling interest in the related Mortgagor, (iv) transfers to another holder
of direct or indirect equity in the Mortgagor, a specific Person designated in
the related Loan Documents or a Person satisfying specific criteria identified
in the related Loan Documents, such as a qualified equityholder, (v) transfers
of stock or similar equity units in publicly traded companies or (vi) a
substitution or release of collateral within the parameters of paragraphs (27)
and (32) of this Exhibit B or the exceptions thereto set forth on Exhibit C, or
(vii) as set forth on Exhibit B-30-1 by reason of any mezzanine debt that
existed at the origination of the related Mortgage Loan, or future permitted
mezzanine debt as set forth on Exhibit B-30-2 or (b) the related Mortgaged
Property is encumbered with a subordinate lien or security interest against the
related Mortgaged Property, other than (i) any Companion Loan of any Mortgage
Loan or any subordinate debt that existed at origination and is permitted under
the related Loan Documents, (ii) purchase money security interests (iii) any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, as set forth on Exhibit B-30-3 or (iv) Permitted Encumbrances.
The Mortgage or other Loan

 



B-12 

 

 

Documents provide that to the extent any Rating Agency fees are incurred in
connection with the review of and consent to any transfer or encumbrance, the
Mortgagor is responsible for such payment along with all other reasonable
out-of-pocket fees and expenses incurred by the Mortgagee relative to such
transfer or encumbrance.

 

(31)Single-Purpose Entity. Each Mortgage Loan requires the Mortgagor to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is outstanding.
Both the Loan Documents and (with respect to each Mortgage Loan with a Cut-Off
Date Balance in excess of $10 million) the organizational documents of the
Mortgagor provide that the Mortgagor is a Single-Purpose Entity, and each
Mortgage Loan with a Cut-Off Date Balance of $30 million or more has a counsel’s
opinion regarding non-consolidation of the Mortgagor. For this purpose, a
“Single-Purpose Entity” shall mean an entity, other than an individual, whose
organizational documents (or if the Mortgage Loan has a Cut-Off Date Balance
equal to $10 million or less, its organizational documents or the related Loan
Documents) provide substantially to the effect that it was formed or organized
solely for the purpose of owning and operating one or more of the Mortgaged
Properties securing the Mortgage Loans and prohibit it from engaging in any
business unrelated to such Mortgaged Property or Properties, and whose
organizational documents further provide, or which entity represented in the
related Loan Documents, substantially to the effect that it does not have any
assets other than those related to its interest in and operation of such
Mortgaged Property or Properties, or any indebtedness other than as permitted by
the related Mortgage(s) or the other related Loan Documents, that it has its own
books and records and accounts separate and apart from those of any other person
(other than a Mortgagor for a Mortgage Loan that is cross-collateralized and
cross-defaulted with the related Mortgage Loan), and that it holds itself out as
a legal entity, separate and apart from any other person or entity.

 

(32)Defeasance. With respect to any Mortgage Loan that, pursuant to the Loan
Documents, can be defeased (a “Defeasance”), (i) the Loan Documents provide for
defeasance as a unilateral right of the Mortgagor, subject to satisfaction of
conditions specified in the Loan Documents; (ii) the Mortgage Loan cannot be
defeased within two years after the Closing Date; (iii) the Mortgagor is
permitted to pledge only United States “government securities” within the
meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the revenues from
which will, in the case of a full Defeasance, be sufficient to make all
scheduled payments under the Mortgage Loan when due, including the entire
remaining principal balance (A) on the maturity date, (B) on or after the first
date on which payment may be made without payment of a yield maintenance charge
or prepayment penalty or (C) if the Mortgage Loan is an ARD Mortgage Loan, on
the related Anticipated Repayment Date, and if the Mortgage Loan permits partial
releases of real property in connection with partial defeasance, the revenues
from the collateral will be sufficient to pay all such scheduled payments
calculated on a principal amount equal to a specified percentage at least equal
to the lesser of (A) 110% of the allocated loan amount for the real property to
be released and (B) the outstanding principal balance of the Mortgage Loan; (iv)
the defeasance collateral is not permitted to be subject to prepayment, call, or
early redemption; (v) the Mortgagor is required to provide a certification from
an independent certified public accountant that the collateral is sufficient to
make all scheduled payments under the Mortgage Note as set forth in (iii) above;
(vi) if the

 



B-13 

 

 

Mortgagor would continue to own assets in addition to the defeasance collateral,
the portion of the Mortgage Loan secured by defeasance collateral is required to
be assumed (or the Mortgagee may require such assumption) by a Single-Purpose
Entity; (vii) the Mortgagor is required to provide an opinion of counsel that
the Mortgagee has a perfected security interest in such collateral prior to any
other claim or interest; and (viii) the Mortgagor is required to pay all rating
agency fees associated with defeasance (if rating confirmation is a specific
condition precedent thereto) and all other reasonable out-of-pocket expenses
associated with defeasance, including, but not limited to, accountant’s fees and
opinions of counsel.

 

(33)Fixed Interest Rates. Each Mortgage Loan bears interest at a rate that
remains fixed throughout the remaining term of such Mortgage Loan, except in the
case of ARD Mortgage Loans and in situations where default interest is imposed.

 

(34)Ground Leases. For purposes of this Exhibit B, a “Ground Lease” shall mean a
lease creating a leasehold estate in real property where the fee owner as the
ground lessor conveys for a term or terms of years its entire interest in the
land and buildings and other improvements, if any, comprising the premises
demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not include
industrial development agency (IDA) or similar leases for purposes of conferring
a tax abatement or other benefit.

 

With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of the Seller, its
successors and assigns, the Seller represents and warrants that:

 

(a)The Ground Lease or a memorandum regarding such Ground Lease has been duly
recorded or submitted for recordation in a form that is acceptable for recording
in the applicable jurisdiction. The Ground Lease or an estoppel or other
agreement received from the ground lessor permits the interest of the lessee to
be encumbered by the related Mortgage and does not restrict the use of the
related Mortgaged Property by such lessee, its successors or assigns in a manner
that would materially adversely affect the security provided by the related
Mortgage. No material change in the terms of the Ground Lease had occurred since
the origination of the Mortgage Loan, except as reflected in any written
instruments which are included in the related Mortgage File;

 

(b)The lessor under such Ground Lease has agreed in a writing included in the
related Mortgage File (or in such Ground Lease) that the Ground Lease may not be
amended or modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the Mortgagee;

 



B-14 

 

 

(c)The Ground Lease has an original term (or an original term plus one or more
optional renewal terms, which, under all circumstances, may be exercised, and
will be enforceable, by either Mortgagor or the Mortgagee) that extends not less
than 20 years beyond the stated maturity of the related Mortgage Loan, or 10
years past the stated maturity if such Mortgage Loan fully amortizes by the
stated maturity (or with respect to a Mortgage Loan that accrues on an
Actual/360 Basis, substantially amortizes);

 

(d)The Ground Lease either (i) is not subject to any liens or encumbrances
superior to, or of equal priority with, the Mortgage, except for the related fee
interest of the ground lessor and the Permitted Encumbrances, or (ii)  is
subject to a subordination, non-disturbance and attornment agreement to which
the Mortgagee on the lessor’s fee interest in the Mortgaged Property is subject;

 

(e)The Ground Lease does not place commercially unreasonable restrictions on the
identity of the Mortgagee and the Ground Lease is assignable to the holder of
the Mortgage Loan and its successors and assigns without the consent of the
lessor thereunder (provided that proper notice is delivered to the extent
required in accordance with the Ground Lease), and in the event it is so
assigned, it is further assignable by the holder of the Mortgage Loan and its
successors and assigns without the consent of (but with prior notice to) the
lessor;

 

(f)The Seller has not received any written notice of material default under or
notice of termination of such Ground Lease. To the Seller’s knowledge, there is
no material default under such Ground Lease and no condition that, but for the
passage of time or giving of notice, would result in a material default under
the terms of such Ground Lease and to the Seller’s knowledge, such Ground Lease
is in full force and effect as of the Closing Date;

 

(g)The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give to the Mortgagee written notice of any default, and
provides that no notice of default or termination is effective against the
Mortgagee unless such notice is given to the Mortgagee;

 

(h)The Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease through legal proceedings) to cure any default under the
Ground Lease which is curable after the Mortgagee’s receipt of notice of any
default before the lessor may terminate the Ground Lease;

 

(i)The Ground Lease does not impose any restrictions on subletting that would be
viewed as commercially unreasonable by a prudent commercial mortgage lender;

 

(j)Under the terms of the Ground Lease, an estoppel or other agreement received
from the ground lessor and the related Mortgage (taken together), any related
insurance proceeds or the portion of the condemnation award allocable to the
ground lessee’s interest (other than (i) de minimis amounts for minor casualties
or

 



B-15 

 

 

(ii) in respect of a total or substantially total loss or taking as addressed in
subpart (k)) will be applied either to the repair or to restoration of all or
part of the related Mortgaged Property with (so long as such proceeds are in
excess of the threshold amount specified in the related Loan Documents) the
Mortgagee or a trustee appointed by it having the right to hold and disburse
such proceeds as repair or restoration progresses, or to the payment of the
outstanding principal balance of the Mortgage Loan, together with any accrued
interest;

 

(k)In the case of a total or substantially total taking or loss, under the terms
of the Ground Lease, an estoppel or other agreement and the related Mortgage
(taken together), any related insurance proceeds, or portion of the condemnation
award allocable to the ground lessee’s interest in respect of a total or
substantially total loss or taking of the related Mortgaged Property to the
extent not applied to restoration, will be applied first to the payment of the
outstanding principal balance of the Mortgage Loan, together with any accrued
interest; and

 

(l)Provided that the Mortgagee cures any defaults which are susceptible to being
cured, the ground lessor has agreed to enter into a new lease with the Mortgagee
upon termination of the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding.

 

(35)Servicing. The servicing and collection practices used by the Seller with
respect to the Mortgage Loan have been, in all respects, legal and have met
customary industry standards for servicing of commercial loans for conduit loan
programs.

 

(36)Origination and Underwriting. The origination practices of the Seller (or
the related originator if the Seller was not the originator) with respect to
each Mortgage Loan have been, in all material respects, legal and as of the date
of its origination, such Mortgage Loan (or the related Loan Combination, as
applicable) and the origination thereof complied in all material respects with,
or was exempt from, all requirements of federal, state or local law relating to
the origination of such Mortgage Loan; provided that such representation and
warranty does not address or otherwise cover any matters with respect to
federal, state or local law otherwise covered in this Exhibit B.

 

(37)No Material Default; Payment Record. No Mortgage Loan has been more than 30
days delinquent, without giving effect to any grace or cure period, in making
required debt service payments since origination and, as of the Cut-Off Date, no
Mortgage Loan is more than 30 days delinquent (beyond any applicable grace or
cure period) in making required payments. To the Seller’s knowledge, there is
(a) no material default, breach, violation or event of acceleration existing
under the related Mortgage Loan, or (b) no event (other than payments due but
not yet delinquent) which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a material default,
breach, violation or event of acceleration, which default, breach, violation or
event of acceleration, in the case of either (a) or (b), materially and
adversely affects the value of the Mortgage Loan or the value, use or operation
of the related Mortgaged Property, provided, however, that this representation
and warranty does not cover any default, breach, violation or event of
acceleration that specifically pertains to or arises out

 



B-16 

 

 

of an exception scheduled to any other representation and warranty made by the
Seller in this Exhibit B (including, but not limited to, the prior sentence). No
person other than the holder of such Mortgage Loan may declare any event of
default under the Mortgage Loan or accelerate any indebtedness under the Loan
Documents.

 

(38)Bankruptcy. As of the date of origination of the related Mortgage Loan and
to the Seller’s knowledge as of the Cut-Off Date, neither the Mortgaged Property
(other than any tenants of such Mortgaged Property), nor any portion thereof, is
the subject of, and no Mortgagor, guarantor or tenant occupying a single-tenant
property is a debtor in a state or federal bankruptcy, insolvency or similar
proceeding.

 

(39)Organization of Mortgagor. With respect to each Mortgage Loan, in reliance
on certified copies of the organizational documents of the Mortgagor delivered
by the Mortgagor in connection with the origination of such Mortgage Loan (or
related Loan Combination, as applicable), the Mortgagor is an entity organized
under the laws of a state of the United States of America, the District of
Columbia or the Commonwealth of Puerto Rico. Except with respect to any Mortgage
Loan that is cross-collateralized and cross-defaulted with another Mortgage
Loan, no Mortgage Loan has a Mortgagor that is an affiliate of another Mortgagor
under another Mortgage Loan.

 

(40)Environmental Conditions. A Phase I environmental site assessment (or update
of a previous Phase I and or Phase II site assessment) and, with respect to
certain Mortgage Loans, a Phase II environmental site assessment (collectively,
an “ESA”) meeting ASTM requirements were conducted by a reputable environmental
consultant in connection with such Mortgage Loan within 12 months prior to its
origination date (or an update of a previous ESA was prepared), and such ESA (i)
did not identify the existence of recognized environmental conditions (as such
term is defined in ASTM E1527-05 or its successor, an “Environmental Condition”)
at the related Mortgaged Property or the need for further investigation, or
(ii) if the existence of an Environmental Condition or need for further
investigation was indicated in any such ESA, then at least one of the following
statements is true: (A) an amount reasonably estimated by a reputable
environmental consultant to be sufficient to cover the estimated cost to cure
any material noncompliance with applicable Environmental Laws or the
Environmental Condition has been escrowed by the related Mortgagor and is held
or controlled by the related Mortgagee; (B) if the only Environmental Condition
relates to the presence of asbestos-containing materials, radon in indoor air,
lead based paint or lead in drinking water, the only recommended action in the
ESA is the institution of such a plan, an operations or maintenance plan has
been required to be instituted by the related Mortgagor that, based on the ESA,
can reasonably be expected to mitigate the identified risk; (C) the
Environmental Condition identified in the related environmental report was
remediated or abated in all material respects prior to the date hereof, and, if
and as appropriate, a no further action or closure letter was obtained from the
applicable governmental regulatory authority (or the environmental issue
affecting the related Mortgaged Property was otherwise listed by such
governmental authority as “closed” or a reputable environmental consultant has
concluded that no further action is required); (D) an environmental policy or a
lender’s pollution legal liability insurance policy meeting the requirements set
forth below that covers liability for the identified circumstance or condition
was obtained from an insurer

 



B-17 

 

 

rated no less than A- (or the equivalent) by Moody’s Investors Service, Inc.,
S&P Global Ratings and/or Fitch Ratings, Inc.; (E) a party not related to the
Mortgagor was identified as the responsible party for such condition or
circumstance and such responsible party has financial resources reasonably
estimated to be adequate to address the situation; or (F) a party related to the
Mortgagor having financial resources reasonably estimated to be adequate to
address the situation is required to take action. To the Seller’s knowledge,
except as set forth in the ESA, there is no Environmental Condition (as such
term is defined in ASTM E1527-05 or its successor) at the related Mortgaged
Property.

 

(41)Appraisal. The Mortgage File contains an appraisal of the related Mortgaged
Property with an appraisal date within six (6) months of the Mortgage Loan
origination date, and within 12 months of the Closing Date. The appraisal is
signed by an appraiser who is a Member of the Appraisal Institute (“MAI”) and,
to the Seller’s knowledge, had no interest, direct or indirect, in the Mortgaged
Property or the Mortgagor or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan. Each appraiser has represented in such appraisal or in a supplemental
letter that the appraisal satisfies the requirements of the “Uniform Standards
of Professional Appraisal Practice” as adopted by the Appraisal Standards Board
of the Appraisal Foundation. Each appraisal contains a statement, or is
accompanied by a letter from the appraiser, to the effect that the appraisal was
performed in accordance with the requirements of the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, as in effect on the date such
Mortgage Loan was originated.

 

(42)Mortgage Loan Schedule. The information pertaining to each Mortgage Loan
which is set forth in the Mortgage Loan Schedule is true and correct in all
material respects as of the Cut-Off Date and contains all information required
by the Pooling and Servicing Agreement to be contained therein.

 

(43)Cross-Collateralization. Except with respect to a Mortgage Loan that is part
of a Loan Combination, no Mortgage Loan is cross-collateralized or
cross-defaulted with any other Mortgage Loan that is outside the Mortgage Pool,
except as set forth on Exhibit B-30-3.

 

(44)Advance of Funds by the Seller. After origination, no advance of funds has
been made by the Seller to the related Mortgagor other than in accordance with
the Loan Documents, and, to the Seller’s knowledge, no funds have been received
from any person other than the related Mortgagor or an affiliate for, or on
account of, payments due on the Mortgage Loan (other than as contemplated by the
Loan Documents, such as, by way of example and not in limitation of the
foregoing, amounts paid by the tenant(s) into a Mortgagee-controlled lockbox if
required or contemplated under the related lease or Loan Documents). Neither the
Seller nor any affiliate thereof has any obligation to make any capital
contribution to any Mortgagor under a Mortgage Loan, other than contributions
made on or prior to the date hereof.



 

(45)Compliance with Anti-Money Laundering Laws. The Seller has complied in all
material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Mortgage Loan.

 



B-18 

 

 

For purposes of these representations and warranties, “Mortgagee” means the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Mortgage Loan or, if applicable, any agent or servicer on
behalf of such party.

 

For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
mean, except where otherwise expressly set forth in these representations and
warranties, the actual state of knowledge or belief of the Seller, its officers
and employees directly responsible for the underwriting, origination, servicing
or sale of the Mortgage Loans regarding the matters expressly set forth in these
representations and warranties.

 

B-19 

 

 

Exhibit B-30-1

List of Mortgage Loans with Current Mezzanine Debt

 

None

 

B-30-1-1 

 

 

Exhibit B-30-2

List of Mortgage Loans with Permitted Mezzanine Debt

 

None

 

B-30-2-1 

 

 

Exhibit B-30-3

List of Cross-Collateralized and Cross-Defaulted Mortgage Loans

 

None

 

B-30-3-1 

 

 

EXHIBIT C

EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES 

 

Representation Mortgage Loan Description of Exception (6) Permitted Liens; Title
Insurance 600 Independence Parkway
(Loan No. 28) One tenant (Federal Insurance Co. (a/k/a Chubb)) holds a right of
first refusal under its lease to purchase the Mortgaged Property if the
Mortgagor receives a bona fide written expression of interest from a third party
to purchase the Mortgaged Property.  The lease provides that if the Mortgagor
sells or transfers the Mortgaged Property to a third party (other than the
tenant) when at least 8 years remain under its term and when the tenant is
leasing the entire Mortgaged Property, the Mortgagor is required to pay the
tenant an amount equal to 25% of the net proceeds received at the closing of
such sale or transfer, not to exceed $150,000 (or in the case of a sale or
transfer to certain parties identified in the lease, 50% of such net proceeds,
not to exceed $300,000).  The lease provides that the provisions described in
this paragraph will not be applicable to a sale resulting from a foreclosure,
deed-in-lieu of foreclosure or any other transfer of the Mortgaged Property to a
lender providing financing to the Mortgagor on the Mortgaged Property and that
no such lender will be bound by such provisions. (6) Permitted Liens; Title
Insurance McMinnville Town Center
(Loan No. 43) One tenant (McDonald’s Corporation) holds an option to purchase
the outparcel it ground leases from the Mortgagor for a sum equal to 110% of the
prorated purchase price paid by the Mortgagor to acquire such outparcel.  Such
purchase option is scheduled to expire on June 10, 2017.  In addition, if during
the term of the tenant’s lease or any extension thereof the Mortgagor receives
or makes an offer for the purchase of the tenant’s leased outparcel (or a
portion thereof) or for the transfer of any beneficial interest in any land
trust in which all or a portion of the leased outparcel is held, the tenant may
exercise a right of first refusal to purchase its leased outparcel (or portion
thereof) or such beneficial interest, as applicable, on the same terms as the
offer.  In the event the tenant exercises any such option, the Mortgagor is
required to provide the tenant with a recordable restrictive covenant effective
for 20 years from the closing date of the tenant’s

 



C-1 

 

 

Representation Mortgage Loan Description of Exception     purchase incorporating
all restrictions contained in the related lease on other property owned, leased
or controlled by the Mortgagor or any of its related entities and a recordable
easement agreement granting the tenant in perpetuity all easements, licenses,
rights to use other property and related provisions benefitting the tenant under
the lease. (24) Local Law Compliance Kendallwood Shopping Center
(Loan No. 32) According to a zoning consultant’s report, the Mortgaged Property
is the subject of one fire code violation (relating to the supervisory switch
for elevator control valves not being tied to the building’s fire alarm control
panel) and lacks numerous certificates of occupancy.  The Mortgagor has
covenanted to promptly and diligently work to correct such fire code violation
and, upon such correction, to have the City of Farmington Hills, Michigan clear
such violation from its records.  The Mortgage Loan documents provide for
recourse to the Mortgagor and the guarantor for losses arising from the
Mortgagor’s failure to comply with such covenant or relating to the failure of
any tenant as of the origination date of the Mortgage Loan to have obtained a
certificate of occupancy or relating to any fire code violation that exists as
of the origination date of the Mortgage Loan.  In addition, the Mortgagor has
covenanted to use commercially reasonable efforts to cause any applicable tenant
to obtain a certificate of occupancy. (24) Local Law Compliance Sorrento Mesa
Crossroads
(Loan No. 38) The Mortgaged Property’s partial use as a childcare center is
legal nonconforming and requires a conditional use permit under existing
applicable zoning requirements.  The related zoning ordinance provides that
resumption of a legal nonconforming use after the discontinuance of such use for
a period of two or more consecutive years requires a neighborhood use permit.
(25) Licenses and Permits Kendallwood Shopping Center
(Loan No. 32) According to a zoning consultant’s report, the Mortgaged Property
is the subject of one fire code violation (relating to the supervisory switch
for elevator control valves not being tied to the building’s fire alarm control
panel) and lacks numerous certificates of occupancy.  The Mortgagor has
covenanted to promptly and diligently work to correct such fire code violation
and, upon such correction, to have the City of

 



C-2 

 

 

Representation Mortgage Loan Description of Exception     Farmington Hills,
Michigan clear such violation from its records.  The Mortgage Loan documents
provide for recourse to the Mortgagor and the guarantor for losses arising from
the Mortgagor’s failure to comply with such covenant or relating to the failure
of any tenant as of the origination date of the Mortgage Loan to have obtained a
certificate of occupancy or relating to any fire code violation that exists as
of the origination date of the Mortgage Loan.  In addition, the Mortgagor has
covenanted to use commercially reasonable efforts to cause any applicable tenant
to obtain a certificate of occupancy. (25) Licenses and Permits Sorrento Mesa
Crossroads
(Loan No. 38) The Mortgaged Property’s partial use as a childcare center is
legal nonconforming and requires a conditional use permit under existing
applicable zoning requirements.  The related zoning ordinance provides that
resumption of a legal nonconforming use after the discontinuance of such use for
a period of two or more consecutive years requires a neighborhood use permit.
(40) Environmental Conditions Kendallwood Shopping Center
(Loan No. 32) The ESA reported that a concentration of perchloroethylene
exceeding the Michigan Department of Environmental Quality’s residential generic
cleanup criteria was identified in the Mortgaged Property’s soil by a Phase II
environmental site assessment conducted in November 2007 to assess potential
contamination from on-site dry-cleaning operations of a prior tenant (operating
from as far back as 1964 through 2000 in a building that has since been
demolished and replaced) and a current tenant (operating since 2000) and from an
adjacent property that had been operated as a gas station since the 1950s.  As a
result of such contamination, the Mortgaged Property is classified as a
“facility” under Michigan law, requiring its owner and/or operator to perform
certain “due care” obligations.  A due care plan, dated December 6, 2007, was
prepared for the Mortgaged Property.  The ESA recommended, among other things,
(i) the continued compliance with such due care plan, (ii) the epoxy-sealing of
the floors within the Mortgaged Property’s dry-cleaning space and the
implementation of secondary containment to store a certain perchloroethylene
waste drum and (iii) that any potential purchaser, fiduciary or future tenant of
the

 



C-3 

 

 

Representation Mortgage Loan Description of Exception     Mortgaged Property’s
dry-cleaning space submit a “baseline environmental assessment” to the Michigan
Department of Environmental Quality for the purpose of obtaining an exemption
from liability pursuant to certain rules and regulations under Michigan
law.  The Mortgage Loan documents require the Mortgagor (i) to diligently and
continually comply with and carry out (or cause to be complied-with and
carried-out) the provisions of the due care plan and (ii) by November 2016, to
effect the epoxy-sealing and secondary containment referenced in clause (ii) of
the immediately preceding sentence.  In addition, the Mortgagor obtained an
environmental insurance policy for the Mortgagee’s benefit from Steadfast
Insurance Company (rated “A1/A+(XV)” by S&P and “AA-” by A.M. Best), a whole
owned subsidiary of Zurich Insurance Company.  The policy includes a deductible
of $50,000, for which the Mortgagor is liable under the Mortgage Loan documents,
and a term that extends three years beyond maturity date of the Mortgage Loan.

  

C-4 

 

 

EXHIBIT D

FORM OF CERTIFICATE

 

Starwood Mortgage Funding V LLC (“Seller”) hereby certifies as follows:

 

1.All of the representations and warranties (except as set forth on Exhibit C)
of the Seller under the Mortgage Loan Purchase Agreement, dated as of July 1,
2016 (the “Agreement”), between Citigroup Commercial Mortgage Securities Inc.
and Seller, are true and correct in all material respects on and as of the date
hereof (or as of such other date as of which such representation is made under
the terms of Exhibit B to the Agreement) with the same force and effect as if
made on and as of the date hereof (or as of such other date as of which such
representation is made under the terms of Exhibit B to the Agreement).

 

2.The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof, and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.

 

3.Neither the Prospectus, dated July 15, 2016 (the “Prospectus”), relating to
the offering of the Class A-1, Class A-2, Class A-3, Class A-4, Class A-AB,
Class X-A, Class X-B, Class A-S, Class B and Class C Certificates, nor the
Offering Circular, dated July 15, 2016 (the “Offering Circular”), relating to
the offering of the Class X-C, Class D, Class E, Class F, Class G, Class H and
Class R Certificates, in the case of the Prospectus, as of the date thereof or
as of the date hereof, or the Offering Circular, as of the date thereof or as of
the date hereof, included or includes any untrue statement of a material fact
relating to the Seller Information (as such term is defined in the
Indemnification Agreement) or omitted or omits to state therein a material fact
relating to the Seller Information required to be stated therein or necessary in
order to make the statements therein relating to the Seller Information, in the
light of the circumstances under which they were made, not misleading.

 

For the purposes of the foregoing certifications, with respect to any
description contained in the Prospectus and the Offering Circular of the terms
or provisions of or servicing arrangements under any Outside Servicing
Agreement, to the extent that such description refers to any terms or provisions
of or servicing arrangements under the Pooling and Servicing Agreement, the
Seller has assumed that the description of such terms or provisions of or
servicing arrangements under the Pooling and Servicing Agreement contained in
the Prospectus and the Offering Circular (i) does not include an untrue
statement of a material fact and (ii) does

 



D-1 

 

 

not omit to state therein a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

Capitalized terms used herein without definition have the meanings given them in
the Agreement or, if not defined therein, in the Indemnification Agreement.

 

[SIGNATURE APPEARS ON THE FOLLOWING PAGE]

 

D-2 

 

 

Certified this 29 day of July 2016.

 



  STARWOOD MORTGAGE FUNDING V LLC         By:       Name:     Title:



 

D-3 

 

 

EXHIBIT E

OUTSIDE SERVICED MORTGAGE LOAN PROVISIONS 

 

i.Pursuant to the related Co-Lender Agreement or Outside Servicing Agreement,
payments due to the Trust in respect of the related Mortgage Loan are required
to be remitted on or prior to the Business Day following the Determination Date;

 

ii.Pursuant to the related Outside Servicing Agreement, customary CREFC® reports
related to the Mortgage Loan and the Mortgaged Properties are required to be
delivered to the Trust in order to permit the Master Servicer, Special Servicer
and Certificate Administrator or Trustee to timely comply with their respective
reporting obligations under the Pooling and Servicing Agreement;

 

iii.Pursuant to the related Outside Servicing Agreement, each party to the
Outside Servicing Agreement is required to deliver (and to cause any party
engaged by such party to the Outside Servicing Agreement to deliver1 (or to use
commercially reasonable efforts to cause such engaged party to deliver if such
engaged party constitutes a “Mortgage Loan Seller Sub-servicer” or a term
substantially similar thereto under the Outside Servicing Agreement)) (x) all
materials and notices required in order for the holder of the Outside Serviced
Mortgage Loan and the Depositor to timely comply with (1) its obligations under
the Exchange Act (including any required 10-D, 8-K and 10-K reporting), and (2)
any applicable comment letter from the Securities and Exchange Commission or its
obligations with respect to a deficient Exchange Act deliverable, and (y) with
respect to any Sarbanes-Oxley Certification, the applicable certification to
each Certifying Person;

 

iv.Pursuant to the related Outside Servicing Agreement, customary industry
standard indemnification provisions exist for the failure of the applicable
parties to timely deliver (or cause to be timely delivered) the materials and
notices required pursuant to clause (iii) above;

 

v.In connection with (x) any amendment to the Outside Servicing Agreement, a
party to such Outside Servicing Agreement is required to provide a copy of the
executed amendment to the Depositor and the Certificate Administrator (which may
be by email), in order for the holder of the Outside Serviced Mortgage Loan and
the Depositor to timely comply with its obligations under the Exchange Act, and
(y) the termination, resignation and/or replacement of any Outside Servicer or
Outside Special Servicer, the replacement Outside Servicer or Outside Special
Servicer, as applicable, is required to provide all disclosure about itself that
is required to be included in Form 8-K no later than the date of effectiveness
thereof;

 



 

 

1 For loans serviced under a JP deal, may provide if necessary that in the case
of a Servicing Function Participant that is not a Subservicer, a party to the
related Outside Servicing Agreement is only required to use commercially
reasonable efforts to cause each party engaged by a party to the Outside
Servicing Agreement to deliver such items.

 



E-1 

 



 

vi.The holder of an Outside Serviced Mortgage Loan is an intended third-party
beneficiary of the rights under the Outside Servicing Agreement to the extent
such rights affect the related Outside Serviced Mortgage Loan or the holder
thereof;

 

vii.The Outside Servicing Agreement provides that it shall not be amended in any
manner that materially and adversely (or words of similar import) affects the
holder of the Outside Serviced Mortgage Loan without the consent of such party;

 

viii.Servicer Termination Events (or any analogous term under the Outside
Servicing Agreement) include customary market termination events with respect to
failure to make advances, failure to remit payments to the holder of the Outside
Serviced Mortgage Loan as required, failure to deliver (or cause to be
delivered) materials or notices required in order for the holder of the Outside
Serviced Mortgage Loan and the Depositor to timely comply with its obligations
under the Exchange Act, and Rating Agency triggers with respect to the
Certificates, subject to customary grace periods (provided, in the case of
failures related to the Exchange Act, such grace periods do not materially and
adversely affect the Depositor); and

 

ix.If the Outside Serviced Mortgage Loan becomes the subject of an Asset Review,
the applicable parties to the Outside Servicing Agreement are required to
reasonably cooperate with the Asset Representations Reviewer in connection with
such Asset Review (or a substantially similar provision), including with respect
to providing access to related underlying documents, to the extent the Asset
Representations Reviewer has not obtained such documents from the Seller and
such documents are in the possession of the applicable party to the Outside
Servicing Agreement.



 

E-2 

 

 

EXHIBIT F

FORM OF DILIGENCE FILE CERTIFICATION
(CGCMT 2016-P4)

 

Reference is hereby made to that certain Pooling and Servicing Agreement, dated
as of July 1, 2016 (the “Pooling and Servicing Agreement”), relating to the
issuance of the Citigroup Commercial Mortgage Trust 2016-P4, Commercial Mortgage
Pass-Through Certificates, Series 2016-P4 (the “Series 2016-P4 Certificates”)
and that certain Mortgage Loan Purchase Agreement, dated as of July 1, 2016 (the
“Mortgage Loan Purchase Agreement”), between the undersigned (the “Seller”) and
Citigroup Commercial Mortgage Securities Inc. (the “Depositor”), pursuant to
which the Seller sold certain Mortgage Loans to the Depositor in connection with
the issuance of the Series 2016-P4 Certificates. In accordance with Section 5(h)
of the Mortgage Loan Purchase Agreement, the Seller hereby certifies to the
Depositor (with a copy to the Master Servicer, the Special Servicer, the
Certificate Administrator, the Trustee, the Custodian, the Controlling Class
Representative, the Asset Representations Reviewer, and the Operating Advisor),
as follows:

 

1.The Seller has delivered an electronic copy of the Diligence File (as defined
in the Pooling and Servicing Agreement) with respect to each Mortgage Loan to
the Depositor by uploading such Diligence File to the Designated Site (as
defined in the Pooling and Servicing Agreement); and

 

2.Each Diligence File uploaded to the Designated Site contains all documents
required under the definition of “Diligence File” and each such Diligence File
is organized and categorized in accordance with the electronic file structure
reasonably requested by the Depositor.

 

Capitalized terms used herein without definition have the meanings given them in
the Mortgage Loan Purchase Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this diligence file certification
to be executed by its duly authorized officer or representative, the ___ day of
[______], 2016.

 



  [INSERT SELLER NAME]         By:       Name:     Title:

 



F-1 

 

 